--------------------------------------------------------------------------------

Exhibit 10.9
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

[jpmorgan.jpg]
 
CREDIT AGREEMENT
 
dated as of
 
November 2, 2011
 
between
 
CAMBREX CORPORATION
 
The SUBSIDIARY BORROWERS Party Hereto
 
The SUBSIDIARY GUARANTORS Party Hereto
 
The LENDERS Party Hereto
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
PNC BANK, NATIONAL ASSOCIATION
and
RBS CITIZENS, N.A.,
as Co-Syndication Agents
 
KEYBANK NATIONAL ASSOCIATION
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents
_____________________________________________________________
 
J.P. MORGAN SECURITIES LLC, PNC CAPITAL MARKETS LLC
and
RBS CITIZENS, N.A.,
as Joint Lead Arrangers and Joint Bookrunners
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

   
Page
ARTICLE I DEFINITIONS
1
     
SECTION 1.01.
Defined Terms
1
 
SECTION 1.02.
Classification of Loans and Borrowings
23
 
SECTION 1.03.
Terms Generally
23
 
SECTION 1.04.
Accounting Terms; GAAP
23
 
SECTION 1.05.
Currencies; Currency Equivalents; Provisions Relating to European Monetary Union
24
 
SECTION 1.06.
Status of Obligations..
25
       
ARTICLE II THE CREDITS
25
     
SECTION 2.01.
The Commitments
25
 
SECTION 2.02.
Loans and Borrowings
25
 
SECTION 2.03.
Requests for Syndicated Borrowings
26
 
SECTION 2.04.
Swingline Loans
27
 
SECTION 2.05.
Letters of Credit
28
 
SECTION 2.06.
Funding of Borrowings
33
 
SECTION 2.07.
Interest Elections
33
 
SECTION 2.08.
Termination, Reduction and Increase of the Commitments
35
 
SECTION 2.09.
Repayment of Loans; Evidence of Debt
37
 
SECTION 2.10.
Prepayment of Loans
38
 
SECTION 2.11.
Fees
39
 
SECTION 2.12.
Interest
40
 
SECTION 2.13.
Alternate Rate of Interest
41
 
SECTION 2.14.
Increased Costs
41
 
SECTION 2.15.
Break Funding Payments
42
 
SECTION 2.16.
Taxes
43
 
SECTION 2.17.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
46
 
SECTION 2.18.
Mitigation Obligations; Replacement of Lenders
48
 
SECTION 2.19.
Designation of Subsidiary Borrowers
49
 
SECTION 2.20.
Defaulting Lenders.
50
       
ARTICLE III GUARANTEE
52
     
SECTION 3.01.
The Guarantee
52
 
SECTION 3.02.
Obligations Unconditional
52
 
SECTION 3.03.
Reinstatement
53
 
SECTION 3.04.
Subrogation
53
 
SECTION 3.05.
Remedies
53
 
SECTION 3.06.
Instrument for the Payment of Money
53
 
SECTION 3.07.
Continuing Guarantee
54
 
SECTION 3.08.
Rights of Contribution
54
 
SECTION 3.09.
General Limitation on Guarantee Obligations
54
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES
55
     
SECTION 4.01.
Organization; Powers
55
 
SECTION 4.02.
Authorization; Enforceability
55

 
 
- i -

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(Continued)
 

 
SECTION 4.03.
Governmental Approvals; No Conflicts
55
 
SECTION 4.04.
Financial Condition; No Material Adverse Change
55
 
SECTION 4.05.
Properties
56
 
SECTION 4.06.
Litigation and Environmental Matters
56
 
SECTION 4.07.
Compliance with Laws and Agreements
56
 
SECTION 4.08.
Investment Company Status
56
 
SECTION 4.09.
Taxes
57
 
SECTION 4.10.
ERISA
57
 
SECTION 4.11.
Disclosure
57
 
SECTION 4.12.
Use of Credit
57
 
SECTION 4.13.
Subsidiaries
57
 
SECTION 4.14.
Labor Matters
57
 
SECTION 4.15.
Representations and Warranties Affecting Certain Subsidiary Borrowers
58
       
ARTICLE V CONDITIONS
58
     
SECTION 5.01.
Effective Date
58
 
SECTION 5.02.
Each Credit Event
59
       
ARTICLE VI AFFIRMATIVE COVENANTS
60
     
SECTION 6.01.
Financial Statements and Other Information
60
 
SECTION 6.02.
Notices of Material Events
61
 
SECTION 6.03.
Existence; Conduct of Business
62
 
SECTION 6.04.
Payment of Obligations
62
 
SECTION 6.05.
Maintenance of Properties; Insurance
62
 
SECTION 6.06.
Books and Records; Inspection Rights
62
 
SECTION 6.07.
Compliance with Laws
62
 
SECTION 6.08.
Use of Proceeds and Letters of Credit
63
 
SECTION 6.09.
Certain Obligations Respecting Subsidiaries; Further Assurances
63
       
ARTICLE VII NEGATIVE COVENANTS
64
     
SECTION 7.01.
Indebtedness
64
 
SECTION 7.02.
Liens
65
 
SECTION 7.03.
Mergers, Consolidations, etc.
66
 
SECTION 7.04.
Disposition of Assets
66
 
SECTION 7.05.
Investments and Acquisitions
67
 
SECTION 7.06.
Restricted Payments
68
 
SECTION 7.07.
Transactions with Affiliates
68
 
SECTION 7.08.
Restrictive Agreements
68
 
SECTION 7.09.
Certain Financial Covenants
69
 
SECTION 7.10.
Sale and Leaseback Transactions
69

 
 
- ii -

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(Continued)
 
ARTICLE VIII EVENTS OF DEFAULT
69
   
ARTICLE IX THE ADMINISTRATIVE AGENT
71
   
ARTICLE X MISCELLANEOUS
74
     
SECTION 10.01.
Notices
74
 
SECTION 10.02.
Waivers; Amendments
74
 
SECTION 10.03.
Expenses; Indemnity; Damage Waiver
76
 
SECTION 10.04.
Successors and Assigns
77
 
SECTION 10.05.
Survival
80
 
SECTION 10.06.
Counterparts; Integration; Effectiveness
81
 
SECTION 10.07.
Severability
81
 
SECTION 10.08.
Right of Setoff
81
 
SECTION 10.09.
Governing Law; Jurisdiction; Etc.
81
 
SECTION 10.10.
WAIVER OF JURY TRIAL
82
 
SECTION 10.11.
Judgment Currency
82
 
SECTION 10.12.
Headings
83
 
SECTION 10.13.
Treatment of Certain Information; Confidentiality
83
 
SECTION 10.14.
USA PATRIOT Act
84
 
SECTION 10.15.
Waiver of Immunity
84
 
SECTION 10.16.
Appointment of Company as Agent
84
 
SECTION 10.17.
Attorney Representation..
85
 
SECTION 10.18.
Interest Rate Limitation..
85
 
SECTION 10.19.
No Advisory or Fiduciary Responsibility..
85

 
 
- iii -

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(Continued)
 
SCHEDULE 1.01
-
Commitments
SCHEDULE 2.02
-
Mandatory Cost
SCHEDULE 2.05(1)
-
Existing Letters of Credit
SCHEDULE 4.06(a)
-
Litigation
SCHEDULE 4.06(b)
-
Environmental Matters
SCHEDULE 4.13
-
Subsidiaries
SCHEDULE 7.01
-
Indebtedness
SCHEDULE 7.02
-
Liens
SCHEDULE 7.05
-
Investments
SCHEDULE 7.08
-
Restrictive Agreements

 
EXHIBIT A
-
Form of Assignment and Acceptance
EXHIBIT B
-
Form of Pledge Agreement
EXHIBIT C
-
Form of Guarantee Assumption Agreement
EXHIBIT D-1
-
Form of Opinion of General Counsel of the Obligors
EXHIBIT D-2
-
Form of Opinion of Special New York Counsel to the Obligors
EXHIBIT E
-
Form of Subsidiary Borrower Designation Letter
EXHIBIT F
-
Form of Subsidiary Borrower Termination Letter
EXHIBIT G
-
List of Closing Documents



 
- iv -

--------------------------------------------------------------------------------

 


CREDIT AGREEMENT dated as of November 2, 2011, between CAMBREX CORPORATION, the
SUBSIDIARY BORROWERS party hereto, the SUBSIDIARY GUARANTORS party hereto, the
LENDERS party hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
 
The Company (as hereinafter defined) has requested that the Lenders (as so
defined) extend credit to it, under the guarantee of the Subsidiary Guarantors
(as so defined), in an aggregate principal or face amount not exceeding
$250,000,000, for the purposes specified herein.  The Lenders are prepared to
extend such credit upon the terms and conditions hereof, and, accordingly, the
parties hereto agree as follows:
 
ARTICLE I

 
DEFINITIONS
 
SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are denominated in Dollars and
bear interest at a rate determined by reference to the Alternate Base Rate.
 
“Acquired Entity” means any business, assets or Person subject to an
Acquisition.
 
“Acquisition” means any transaction, or any series of related transactions,
consummated after the date hereof, by which the Company and/or any of its
Subsidiaries (a) acquires any going business or all or substantially all of the
assets of any corporation, limited liability company, partnership, joint venture
or other entity or any division of any corporation, limited liability company,
partnership, joint venture or other entity or the right to use or manage or
otherwise exploit any such business or assets, whether through purchase or lease
of assets, merger or otherwise or (b) directly or indirectly acquires ownership
or Control of at least a majority (in number of votes) of Capital Stock which
has ordinary voting power for the election of directors or other managers of any
corporation, limited liability company, partnership, joint venture or other
entity.
 
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the sum of (i) (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate plus, without
duplication (ii) in the case of Loans by a Lender from its office or branch in
the United Kingdom or any Participating Member State, the Mandatory Cost.
 
“Administrative Agent” means JPMCB (including its branches and affiliates), in
its capacity as administrative agent for the Lenders hereunder.
 
“Administrative Agent’s Account” means, for each currency, an account in respect
of such currency designated by the Administrative Agent in a notice to the
Company and the Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


 
 

--------------------------------------------------------------------------------

 
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof.  As of the Effective Date, the Aggregate Commitment is
$250,000,000.
 
“Agreed Foreign Currency” means, at any time, (i) any of Pounds Sterling, euro,
Japanese Yen and (ii) with the agreement of the Administrative Agent and of each
Lender, any other Foreign Currency that is (x) a lawful currency (other than
Dollars) that is readily available and freely transferable and convertible into
Dollars, (y) available in the London interbank deposit market and (z) agreed to
by the Administrative Agent and each of the Lenders.
 
“Agreed Swingline Foreign Currency” means, at any time, any of Pounds Sterling
and euro.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
page) at approximately 11:00 a.m. London time on such day.  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.
 
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that, in the
case of Section 2.20 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.
 
“Applicable Rate” means, for any day, with respect to any ABR Loan (including
any Swingline Loan that bears interest based upon the Alternate Base Rate) or
Eurocurrency Loan (including any Swingline Loan that bears interest based upon
the Swingline Multicurrency Rate), or with respect to the facility fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “ABR Spread”, “Eurocurrency Spread” or “Facility Fee Rate”,
respectively, based upon the Leverage Ratio as of the most recent determination
date; provided that from and after the Effective Date to but excluding the third
Business Day after delivery of the financial statements for the fiscal quarter
ending December 31, 2011, the “Applicable Rate” shall be deemed to be in
Category 2:


 
2

--------------------------------------------------------------------------------

 
 

 
Leverage Ratio
ABR Spread
Eurocurrency Spread
Facility Fee Rate
         
Category 1
<1.75x
0.50%
1.50%
0.25%
Category 2
>1.75x
<2.50x
0.70%
1.70%
0.30%
Category 3
>2.50x
<3.00x
0.90%
1.90%
0.35%
Category 4
>3.00x
1.10%
2.10%
0.40%

 
For purposes of the foregoing, (i) the Leverage Ratio shall be determined as of
the end of each fiscal quarter or fiscal year of the Company, as applicable,
based upon the Company’s consolidated financial statements delivered pursuant to
Section 6.01(a) or (b) and (ii) subject to the proviso set forth above in this
definition, each change in the Applicable Rate resulting from a change in the
Leverage Ratio shall be effective during the period commencing on and including
the date three Business Days after delivery to the Administrative Agent of such
consolidated financial statements (and the related compliance certificate
required under Section 6.01(c)) indicating such change and ending on the date
immediately preceding the effective date of the next such change; provided that
(A) the Leverage Ratio shall be deemed to be in Category 4 at any time that an
Event of Default has occurred and is continuing and (B) if the Company fails to
deliver the consolidated financial statements required to be delivered by it
pursuant to Section 6.01(a) or (b) (and/or the related compliance certificate
required to be delivered by it pursuant to Section 6.01(c)), any adjustment in
the Applicable Rate shall be delayed until the delivery thereof and shall be
retroactively applied for the period from the expiration of the time for
delivery thereof until the date of such delivery.
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
 
“Assuming Lender” has the meaning set forth in Section 2.08(e).
 
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Commitment Termination Date and the date of
termination of the Commitments.
 
“Banking Services” means bank services provided to the Company or any Subsidiary
by any Lender or any of its Affiliates, including without
limitation:  (a) credit cards for commercial customers (including, without
limitation, commercial credit cards and purchasing cards), (b) stored value
cards and (c) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).


 
3

--------------------------------------------------------------------------------

 
 
“Banking Services Agreement” means any agreement entered into by the Company or
any Subsidiary in connection with Banking Services.
 
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrowers” means the Company and the Subsidiary Borrowers.
 
“Borrowing” means (a) all Syndicated ABR Loans made, converted or continued on
the same date, (b) all Eurocurrency Loans denominated in the same currency that
have the same Interest Period or (c) a Swingline Loan.
 
“Borrowing Request” means a request by a Borrower for a Syndicated Borrowing in
accordance with Section 2.03.
 
“Business Day” means any day (a) that is not a Saturday, Sunday or (other than
with respect to determining any Interest Period) other day on which commercial
banks in New York City are authorized or required by law to remain closed,
(b) if such day relates to a borrowing of, a payment or prepayment of principal
of or interest on, a continuation or conversion of or into, or the Interest
Period for, a Eurocurrency Borrowing, or to a notice by the relevant Borrower
with respect to any such borrowing, payment, prepayment, continuation,
conversion, or Interest Period, that is also a day on which dealings in deposits
denominated in the currency of such Borrowing are carried out in the London
interbank market and (c) (i) if such day relates to a borrowing or continuation
of, a payment or prepayment of principal of or interest on, or the Interest
Period for, any Eurocurrency Borrowing denominated in any Foreign Currency
(other than euros), or to a notice by the relevant Borrower with respect to any
such borrowing, continuation, payment, prepayment or Interest Period, that is
also a day on which commercial banks and the London foreign exchange market
settle payments in the Principal Financial Center for such Foreign Currency or
(ii) if such day relates to a borrowing or continuation of, a payment or
prepayment of principal of or interest on, or the Interest Period for, any
Eurocurrency Borrowing denominated in euros, or to a notice by the relevant
Borrower with respect to any such borrowing, continuation, payment, prepayment
or Interest Period, that is also a TARGET2 Day.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided, that the adoption or issuance of any accounting standards after the
Effective Date will not cause any obligation that was not or would not have been
a Capital Lease Obligation prior to such adoption or issuance to be deemed a
Capital Lease Obligation.


 
4

--------------------------------------------------------------------------------

 
 
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
 
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934, as amended, and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof),
of shares representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding common stock of the Company or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Company by Persons who were neither (i) nominated by the
board of directors of the Company nor (ii) appointed by directors so nominated.
 
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following:  (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.
 
“Change in Tax Law” means, with respect to any Person, a change in or amendment
to the Code or a change in, or amendment to, or the entering into of, an income
tax treaty between the United States of America and the jurisdiction where such
Person is a tax resident, or a change in or amendment to the treasury
regulations, in each case that occurred after such Person became a party to this
Agreement.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are Syndicated Loans or
Swingline Loans.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Syndicated Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08(b),
(b) increased from time to time pursuant to Section 2.08(e), and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04.  The initial amount of each Lender’s Commitment is
set forth on Schedule 1.01, or in the Assignment and Acceptance (or in any
confirmation or agreement of a Lender under Section 2.08(e)) pursuant to which
such Lender shall have assumed its Commitment, as applicable.


 
5

--------------------------------------------------------------------------------

 
 
“Commitment Increase” has the meaning set forth in Section 2.08(e).
 
“Commitment Increase Date” has the meaning set forth in Section 2.08(e).
 
“Commitment Termination Date” means November 2, 2016.
 
“Company” means Cambrex Corporation, a Delaware corporation.
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income, however denominated, or that are franchise Taxes or
branch profits Taxes.
 
“Consolidated EBITDA” means, for any period, the sum, for the Company, its
Subsidiaries and its Restricted Subsidiaries (determined on a consolidated basis
without duplication in accordance with GAAP), of the
following:  (a) Consolidated Net Income for such period plus (b) without
duplication and to the extent deducted in determining such Consolidated Net
Income, the sum of (i) Consolidated Interest Expense for such period,
(ii) income tax expense for such period, (iii) all amounts attributable to
depreciation and amortization for such period, (iv) all extraordinary losses,
(v) all non-cash amounts attributable to the impairment of goodwill or other
intangibles or to the expensing of in-process research and development in
connection with any acquisition, (vi) all non-cash losses associated with the
sale or write-down of assets not in the ordinary course of business, (vii) all
non-cash losses associated with foreign currency translations (including as a
result of marking to market any investment or any hedging arrangement relating
thereto), (viii) all non-cash expenses in connection with or as a result of any
equity, equity-like or equity-linked grants or awards by the Company or any of
its Subsidiaries to its directors, officers, employees or consultants, (ix) all
non-cash expenses, losses or write-downs attributable to restructuring charges,
plant shut-downs or discontinued operations, (x) cash charges relating to
discontinued operations not exceeding $10,000,000 in the aggregate; provided
that such charges shall be incurred within the 24 month period following the
Effective Date and (xi) all non-cash losses or expenses associated with the
revaluation or accretion of any acquisition consideration payable under FASB ASC
805 during such period, and minus (c) without duplication and to the extent
included in determining such Consolidated Net Income, (i) all non-cash gains
associated with the sale or write-down of assets not in the ordinary course of
business, (ii) all extraordinary gains for such period, (iii) all non-cash gains
associated with foreign currency translations (including as a result of marking
to market any investment or any hedging arrangement relating thereto) and (iv)
all non-cash gains or income associated with the revaluation or discounting of
any acquisition consideration payable under FASB ASC 805 during such period;
provided that, without duplication, if during any period for which Consolidated
EBITDA is being determined, the Company or any of its Subsidiaries shall have
made any Disposition or Acquisition (in one or a series of related transactions)
or shall have acquired one or more income producing assets as part of a single
transaction, in each case, in excess of $25,000,000 in fair market value,
Consolidated EBITDA shall be determined for purposes of this Agreement by
(x) with respect to any such Disposition, excluding the Consolidated EBITDA of
the Disposed Entity (to the extent not already excluded in the relevant
financial statements of the Company) or (y) in the case of any such Acquisition
or acquisition of income producing assets, including the Consolidated EBITDA of
the Acquired Entity or the earnings associated with such assets, as applicable,
for such period, in each case, as if the relevant transaction had been made or
consummated on the first day of such period.
 
“Consolidated Funded Indebtedness” means, as of any date, all interest-bearing
Indebtedness (including Capital Lease Obligations) of the Company and its
Subsidiaries classified as indebtedness in accordance with GAAP on the Company’s
consolidated balance sheet (excluding, for the avoidance of doubt, any
Indebtedness pursuant to clause (k) of the definition thereof) minus an amount
equal to (i) the excess (if any) of (x) the aggregate amount (not to exceed
$35,000,000) of all cash deposits (regardless of currency or location) held in
accounts owned by and under the control of the Company or any of its
Subsidiaries on such date over (y) $5,000,000, minus (ii) an amount equal to the
United States federal income tax liability (if any) that would be imposed on
such amount in the event such amount was transferred to the United States, as
reasonably estimated by the Company.


 
6

--------------------------------------------------------------------------------

 
 
“Consolidated Interest Expense” means, for any period, the sum, for the Company
and its Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP), of the following:  (a) all interest in respect of
Indebtedness (including the interest component of any payments in respect of
Capital Lease Obligations) accrued or capitalized during such period (whether or
not actually paid during such period) plus (b) the net amount payable (or minus
the net amount receivable) under Hedging Agreements relating to interest during
such period (whether or not actually paid or received during such period).
 
”Consolidated Net Income” means, for any period, the net income or loss of the
Company, its Subsidiaries and its Restricted Subsidiaries (determined on a
consolidated basis in accordance with GAAP) for such period.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Event” means a Borrowing, the issuance of a Letter of Credit or an LC
Disbursement.
 
“Credit Party” means the Administrative Agent, the Issuing Lender, the Swingline
Lender or any other Lender.
 
“Currency Valuation Date” means:
 
(a)           with respect to each Eurocurrency Borrowing, the date two
(2) Business Days prior to the date of such Borrowing or, if applicable, the
date of conversion/continuation of any Borrowing as a Eurocurrency Borrowing,
 
(b)           with respect to the LC Exposure, the date of each request for the
issuance, amendment, renewal or extension of any Letter of Credit, and
 
(c)           with respect to all outstanding Credit Events, the last Business
Day of each calendar quarter and, during the continuation of an Event of
Default, on any other Business Day elected by the Administrative Agent in its
discretion or upon instruction by the Required Lenders.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.


 
7

--------------------------------------------------------------------------------

 
 
“Disposed Entity” means any business, assets or Person subject to a Disposition.
 
“Disposition” means any sale, lease, license, transfer, assignment or other
disposition of all or a material portion of the business, assets, rights,
revenues or property, real, personal or mixed, tangible or intangible, of the
Company or any of its Subsidiaries, whether in one or a series of transactions.
 
“Dollar Equivalent” of any currency at any date shall mean (i) the amount of
such currency if such currency is Dollars or (ii) the equivalent in such
currency of Dollars if such currency is a Foreign Currency, calculated on the
basis of the Exchange Rate for such currency, on or as of the most recent
Currency Valuation Date.
 
“Dollars” or “$” refers to lawful money of the United States of America.
 
“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.
 
“Dutch Subsidiary Borrower” means any Subsidiary Borrower that is organized
under the laws of the Netherlands.
 
“Effective Date” means November 2, 2011.
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.


 
8

--------------------------------------------------------------------------------

 
 
“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any shareholders’ or voting trust agreements) for the issuance, sale,
registration or voting of, or securities convertible into, any additional shares
of Capital Stock of any class, or partnership or other ownership interests of
any type in, such Person.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not in incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Company or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
 
“euro” or “€” means the single currency of Participating Member States of the
European Union, which shall be an Agreed Foreign Currency and a Foreign Currency
under this Agreement.
 
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, bear interest at a
rate determined by reference to the Adjusted LIBO Rate or (in the case of any
Swingline Loan denominated in an Agreed Swingline Foreign Currency) the
Swingline Multicurrency Rate.
 
“Event of Default” has the meaning set forth in Article VIII.
 
“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency.  In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days later; provided, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Company, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.


 
9

--------------------------------------------------------------------------------

 
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Lender or any other recipient of any payment to be made (a) by or on
account of any obligation of the Company or any Subsidiary Borrower, (i) income
or franchise Taxes imposed on (or measured by) its net income, net profit, net
worth (however denominated), and franchise or capital Taxes imposed, in each
case, by the United States of America, or by the jurisdiction under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is located
and (ii) any branch profits Taxes imposed by the United States of America or any
similar Tax imposed by any other jurisdiction in which the Company or any such
Subsidiary Borrower that is a Domestic Subsidiary is located, (b) by or on
account of the Company, a Domestic Subsidiary or a Subsidiary Borrower organized
in the Netherlands, income or franchise Taxes imposed on (or measured by) its
net income, net profit, net worth (however denominated), and franchise or
capital Taxes imposed, in each case, by a jurisdiction in which such Person is
doing business (unless such Person would not have been subject to such Tax in
such jurisdiction but for (i) the transactions contemplated hereunder or under
any other Loan Document or (ii) such Person performing any obligations,
receiving any payments or enforcing any rights hereunder or thereunder), (c) by
or on account of any obligation of the Company or any Domestic Subsidiary that
is a Subsidiary Borrower, in the case of a Foreign Lender, any withholding Tax
that is imposed on amounts payable to or for the account of such Foreign Lender
with respect to an applicable interest in a Loan or Commitment pursuant to a law
in effect on the date on which (x) such Foreign Lender acquires such interest in
the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.18(b)) or (y) such Foreign Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.16(a),
amounts with respect to such Taxes were payable either to such Foreign Lender’s
assignor immediately before such Foreign Lender acquired the applicable interest
in a Loan or Commitment or to such Foreign Lender immediately before it changed
its lending office, (d) by or on account of any obligation of any Subsidiary
Borrower that is organized under the laws of the Netherlands, in the case of any
Lender that first acquires an interest in a Loan or Commitment after a change in
withholding Tax law imposed by the Netherlands, any withholding Tax that is
imposed on amounts payable to or for the account of such Lender with respect to
such interest in a Loan or Commitment pursuant to a law in effect on the date on
which such Lender acquires such interest in the Loan or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.18(b)), except
to the extent that, pursuant to Section 2.16(a), amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in a Loan or Commitment, (e) any U.S.
Federal withholding Taxes imposed by FATCA, and (f) in the case of any Lender,
any U.S. Federal backup withholding Taxes or any Taxes attributable to such
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 2.16(e) or (f).
 
“FASB ASC 805” means Financial Accounting Standards Board, Accounting Standard
Codification 805 (entitled “Business Combinations”).
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.


 
10

--------------------------------------------------------------------------------

 
 
“Financial Officer” means the chief financial officer, treasurer, vice
president-finance or corporate controller of the Company.
 
“First-Tier Foreign Subsidiary” means any Foreign Subsidiary that is owned
directly by the Company or any Domestic Subsidiary.
 
“Foreign Currency” means at any time any currency other than Dollars.
 
“Foreign Currency Sublimit” means $200,000,000.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Company is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, a State thereof or the
District of Columbia.
 
“FSA” means the Dutch Financial Supervision Act (Wet op het financieel
toezicht), as amended from time to time.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Governmental Authority” means the government of the United States of America,
or of any other nation, or any political subdivision thereof, whether state,
local or foreign, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party or applicant in
respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.
 
“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit C by an entity that, pursuant to
Section 6.09, is required to become a “Subsidiary Guarantor” hereunder in favor
of the Administrative Agent and for the benefit of the Lenders.


 
11

--------------------------------------------------------------------------------

 
 
“Guarantors” means the Company (with respect to its obligations as a guarantor
under Article III) and the Subsidiary Guarantors.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Company or its Subsidiaries shall be a Hedging Agreement.
 
“Immaterial Domestic Subsidiary” means any Domestic Subsidiary that has less
than $5,000,000 of assets and revenues, determined (in the case of assets) as of
the end of and (in the case of revenues) for the most recently completed fiscal
quarter of the Company.
 
“Immaterial Foreign Subsidiary” means any Foreign Subsidiary that has less than
$5,000,000 of assets and revenues, determined (in the case of assets) as of the
end of and (in the case of revenues) for the most recently completed fiscal
quarter of the Company.
 
“Immaterial Subsidiary” means any Subsidiary that has less than $500,000 of
assets and revenues, determined (in the case of assets) as of the end of and (in
the case of revenues) for the most recently completed fiscal quarter for which
consolidated financial statements of the Company are available.
 
“Increasing Lender” has the meaning set forth in Section 2.08(e).
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others of the type included within this definition (other than
this clause (f)), (g) all Capital Lease Obligations of such Person, (h) all
obligations, contingent or otherwise, of such Person as an account party or
applicant in respect of letters of credit, letters of guaranty and similar
instruments unless such obligations are cash collateralized by cash that is not
deducted in the definition of Consolidated Funded Indebtedness, (i) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (j) the liquidation value of any mandatorily redeemable preferred
Capital Stock of such Person or any of its Subsidiaries held by any Person
(other than such Person or any of its Subsidiaries) that is redeemable in whole
or in part at any time prior to the Commitment Termination Date, but only if
such liquidation value exceeds $5,000,000 and (k) all obligations under Hedging
Agreements; provided that the amount of Indebtedness under clauses (e) and (f)
above shall be the lesser of (i) the amount of such Indebtedness of such other
Person and (ii)(x) in the case of clause (e), the fair market value of the
property subject to such Lien and (y) in the case of clause (f), the actual
obligation of such other Person.  The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.  Notwithstanding anything herein to the contrary,
any deferred purchase price obligation with respect to any Acquisition that
would not have been treated as Indebtedness prior to giving effect to FASB ASC
805 shall not constitute “Indebtedness”.


 
12

--------------------------------------------------------------------------------

 
 
“Indemnified Taxes” means Taxes, that are imposed on or with respect to any
payment made by the Company or any Subsidiary Borrower hereunder or under any
Loan Document, other than Excluded Taxes or Other Taxes.
 
“Interest Coverage Ratio” means, as at any date, the ratio of (a) Consolidated
EBITDA for the period of four fiscal quarters ending on or most recently ended
prior to such date to (b) Consolidated Interest Expense for such period.
 
“Interest Election Request” means a request by the relevant Borrower to convert
or continue a Syndicated Borrowing in accordance with Section 2.07.
 
“Interest Payment Date” means (a) with respect to any Syndicated ABR Loan, each
Quarterly Date and the Commitment Termination Date, (b) with respect to any
Syndicated Eurocurrency Loan, the last day of the Interest Period applicable to
the Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and the Commitment
Termination Date, (c) with respect to any Swingline Loan denominated in Dollars,
the last Business Day of each month and the Commitment Termination Date and
(d) with respect to any Swingline Loan denominated in an Agreed Swingline
Foreign Currency, the last day of each Interest Period therefor and the
Commitment Termination Date.
 
“Interest Period” means (a) for any Eurocurrency Loan or Borrowing (other than
any Swingline Loan denominated in an Agreed Swingline Foreign Currency), the
period commencing on the date of such Loan or Borrowing and ending on the
numerically corresponding day in the calendar month that is two weeks or one,
two, three or six months thereafter or, with respect to such portion of any
Eurocurrency Loan or Borrowing denominated in a Foreign Currency that is
scheduled to be repaid on the Commitment Termination Date, a period of less than
one month’s duration commencing on the date of such Loan or Borrowing and ending
on the Commitment Termination Date, as specified in the applicable Borrowing
Request or Interest Election Request and (b) for any Swingline Loan denominated
in an Agreed Swingline Foreign Currency, the period commencing on the date of
such Loan and ending on the day that is designated in the relevant notice
delivered pursuant to Section 2.04(b) with respect to such Loan, which shall not
be later than the seventh day thereafter; provided that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (ii) any Interest
Period (other than an Interest Period pertaining to a Eurocurrency Borrowing
denominated in a Foreign Currency that ends on the Commitment Termination Date
that is permitted to be of less than one month’s duration as provided in this
definition) that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period.  For purposes hereof, the date of a Loan
initially shall be the date on which such Loan is made and thereafter shall be
the effective date of the most recent conversion or continuation of such Loan,
and the date of a Syndicated Borrowing comprising Loans that have been converted
or continued shall be the effective date of the most recent conversion or
continuation of such Loans.


 
13

--------------------------------------------------------------------------------

 
 
“Investment” means, for any Person:  (a) the acquisition (whether for cash,
property, services or securities or otherwise) of Capital Stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person or any agreement to make any such acquisition (including any “short
sale” or any sale of any securities at a time when such securities are not owned
by the Person entering into such sale); (b) the making of any deposit with, or
advance, loan or other extension of credit to, any other Person (including the
purchase of property from another Person subject to an understanding or
agreement, contingent or otherwise, to resell such property to such Person), but
excluding (i) any such advance, loan or extension of credit having a term not
exceeding 180 days arising in connection with the sale of inventory or supplies
by such Person in the ordinary course of business and (ii) accounts receivable,
trade credit, advances to customers, commission, travel and similar advances to
officers and employees, in each case made in the ordinary course of business or
(c) the entering into of any Guarantee of, or other contingent obligation with
respect to, Indebtedness or any other liability of any other Person and (without
duplication) any amount committed to be advanced, lent or extended to such
Person.
 
“Issuing Lender” means JPMCB, in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.05(j).
 
“Japanese Yen” or “JPY” means the lawful currency of Japan.
 
“JPMCB” means JPMorgan Chase Bank, N.A.
 
“LC Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
relevant Borrower at such time.  The LC Exposure of any Lender at any time shall
be its Applicable Percentage of the total LC Exposure at such time.
 
“Lender Affiliate” means, with respect to any Lender, (i) an Affiliate of such
Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by such Lender or an Affiliate of such
Lender.
 
“Lenders” means the Persons listed on Schedule 1.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance or as
an Assuming Lender pursuant to Section 2.08(e), other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Acceptance.  Unless
the context otherwise requires, the term “Lenders” includes the Swingline
Lender.
 
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
 
“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.


 
14

--------------------------------------------------------------------------------

 
 
“Leverage Ratio” means, as at any date, the ratio of (a) Consolidated Funded
Indebtedness as of such date to (b) Consolidated EBITDA for the period of four
fiscal quarters ending on or most recently ended prior to such date.
 
“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the rate appearing on the Screen at approximately 11:00 a.m., London
time, two (2) Business Days prior to (or, in the case of Loans denominated in
Pounds Sterling, on the day of) the commencement of such Interest Period, as the
rate for deposits in the relevant Agreed Foreign Currency with a maturity
comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurocurrency Borrowing for such Interest Period shall be the rate at which
deposits in the relevant Agreed Foreign Currency in the Dollar Equivalent of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two (2) Business Days prior to (or, in the case of Loans denominated in Pounds
Sterling, on the day of) the commencement of such Interest Period.
 
“LIBOR” means, for any currency, the rate at which deposits denominated in such
currency are offered to leading banks in the London interbank market.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
 
“Loan Documents” means, collectively, this Agreement, each promissory note (if
any) issued under Section 2.09(e), the Letter of Credit Documents and the
Security Documents.
 
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.
 
“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).
 
“Mandatory Cost” is described in Schedule 2.02.
 
“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Company and its
Subsidiaries taken as a whole, (b) the ability of the Obligors, taken as a
whole, to perform their obligations under this Agreement or any of the other
Loan Documents or (c) the rights of or benefits available to the Lenders under
this Agreement or any of the other Loan Documents.


 
15

--------------------------------------------------------------------------------

 
 
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $10,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Company or any Subsidiary in
respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Company or such
Subsidiary, as the case may be, would be required to pay if such Hedging
Agreement were terminated at such time.
 
“Money Market Rate” means such rate of interest per annum (if any) as the
Swingline Lender may quote from time to time on any single commercial borrowing
for a period of up to 90 days.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
 
“National Currency” means the currency, other than the euro, of a Participating
Member State.
 
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the
Obligors to any of the Lenders, the Administrative Agent, the Issuing Lender or
any indemnified party, individually or collectively, existing on the Effective
Date or arising thereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, arising or
incurred under this Agreement or any of the other Loan Documents or to the
Lenders or any of their Affiliates under any Hedging Agreement or any Banking
Services Agreement or in respect of any of the Loans made or reimbursement or
other obligations incurred or any of the Letters of Credit or other instruments
at any time evidencing any thereof.
 
“Obligors” means the Borrowers and the Guarantors.
 
“Other Connection Taxes” means, with respect to any recipient, Taxes imposed as
a result of a present or former connection between such recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).
 
“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.18(b))
 
“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.


 
16

--------------------------------------------------------------------------------

 
 
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
 
“Participant” has the meaning set forth in Section 10.04(e).
 
“Participant Register” has the meaning set forth in Section 10.04(e).
 
“Participating Member State” means any member state of the European Community
that adopts or has adopted the euro as its lawful currency in accordance with
the legislation of the European Union relating to the European Monetary Union.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted Encumbrances” means:
 
(a)           Liens imposed by law for taxes, assessments and governmental
charges or levies that are not yet due or are being contested in compliance with
Section 6.04;
 
(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’ and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 45 days
or are being contested in compliance with Section 6.04;
 
(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
 
(d)           Liens to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature, in each case in
the ordinary course of business;
 
(e)           judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VIII;
 
(f)           easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Company or any Subsidiary;
 
(g)           any interest or title of a lessor under any lease entered into by
the Company or any Subsidiary in the ordinary course of its business and
covering only the assets so leased;
 
(h)           licenses, sublicenses, leases and subleases granted to third
parties in the ordinary course that do not materially interfere with the
ordinary conduct of business by the Company or any Subsidiary;


 
17

--------------------------------------------------------------------------------

 
 
(i)            Liens arising from the filing of precautionary UCC financing
statements regarding operating leases;
 
(j)            Liens arising out of the consignment or similar arrangement for
the sale of goods entered into in the ordinary course of business;
 
(k)           set-off, charge-back and other statutory or common law rights of
depository and collection banks and other regulated financial institutions with
respect to money or instruments of the Company or its Subsidiaries on deposit
with or in the possession of such institutions;
 
(l)            Liens arising under any indenture governing Indebtedness solely
in favor of the trustee named therein for its own benefit (and not for the
benefit of the holders of any such Indebtedness);
 
(m)          Liens on specific items of inventory or other goods and proceeds of
any Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;
 
(n)           deposits made or other security provided to secure liabilities to
insurance carriers under insurance or self-insurance arrangements in the
ordinary course of business;
 
(o)           Liens on equipment of the Company or any Subsidiary granted in the
ordinary course of business to the Company’s or such Subsidiary’s client at
which such equipment is located;
 
(p)           security given to a public utility or any municipality or
governmental authority when required by such utility or authority in connection
with the operations of that Person in the ordinary course of business;
 
(q)           zoning by-laws and other land use restrictions, including, without
limitation, site plan agreements, development agreements and contract zoning
agreements; and
 
(r)            Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Company or any of its Subsidiaries to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of the Company
and its Subsidiaries or (iii) relating to purchase orders and other agreements
entered into with customers of the Company or any of its Subsidiaries in the
ordinary course of business;
 
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
 
“Permitted Investments” means:
 
(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America) or any member state
of the European Union and rated at least investment grade, in each case maturing
within one year from the date of acquisition thereof;


 
18

--------------------------------------------------------------------------------

 
 
(b)           investments in commercial paper maturing within 270 days from the
date of acquisition thereof and rated, at such date of acquisition, A-2 or
better by Standard & Poor’s Ratings Services or P-2 or better by Moody’s
Investors Service, Inc.;
 
(c)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $250,000,000; and
 
(d)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) of this definition and
entered into with a financial institution satisfying the criteria described in
clause (c) of this definition.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Pledge Agreement” means a Pledge Agreement substantially in the form of
Exhibit B between the Company and the Administrative Agent (or such other pledge
or similar agreement between the Company or a Domestic Subsidiary, as
applicable, and the Administrative Agent (or a sub-agent of the Administrative
Agent) providing for the pledge of certain Capital Stock of a Foreign Subsidiary
and entered into pursuant to Section 5.01(e) or Section 6.09(b), in form and
substance satisfactory to the Administrative Agent).
 
“Pounds Sterling” means the lawful currency of the United Kingdom.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.
 
“Principal Financial Center” means, in the case of any Foreign Currency, the
principal financial center where such currency is cleared and settled, as
reasonably determined by the Administrative Agent and notified to the Company
prior to any relevant payment date (it being understood that such principal
financial center shall mean London, England unless otherwise notified by the
Administrative Agent).
 
“Prior Credit Agreement” means the Credit Agreement dated as of April 6, 2007
among the Company, the lenders party thereto, JPMCB, as administrative agent and
the other parties thereto.
 
“Priority Indebtedness” means, without duplication, (a) all Indebtedness of the
Company or any of its Subsidiaries secured by a Lien on property owned by the
Company or any of its Subsidiaries (other than any such Indebtedness permitted
under clauses (e) and (f) of Section 7.01); (b) all Indebtedness of any
Subsidiary that is not an Obligor (other than Indebtedness permitted under
clause (g) of Section 7.01, unless the relevant standby letter of credit
supports Indebtedness); and (c) all rental payments or other scheduled amounts
required to be paid (valued at their present value, discounted at an applicable
market rate, as of the later of the date such transaction is entered into or the
end of the most recently completed fiscal year of the Company) by the Company or
any Subsidiary in connection with any sale-and-leaseback transaction or
Synthetic Lease referred to in Section 7.10.


 
19

--------------------------------------------------------------------------------

 
 
“Purchase Price” means, with respect to any Acquisition, the aggregate
consideration, whether cash, property or securities (including, without
duplication, any Indebtedness incurred pursuant to Section 7.01), paid or
delivered by the Company and its Subsidiaries (but excluding any fees or
expenses payable) in connection with such Acquisition.
 
“Quarterly Dates” means the last Business Day of January, April, July and
October in each year, the first of which shall be the first such day after the
date hereof.
 
“Register” has the meaning set forth in Section 10.04(c).
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; subject to the
provisions of Section 2.20.
 
“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of Capital
Stock of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such shares of Capital Stock of the Company or any Subsidiary
or any option, warrant or other right to acquire any such shares of Capital
Stock of the Company or any Subsidiary; provided that Restricted Payments shall
not include dividends or distributions by the Company payable in Capital Stock
of the Company or in options, warrants or other rights to purchase such Capital
Stock.
 
“Restricted Subsidiary” has the meaning set forth in the definition of
“Subsidiary”.
 
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Syndicated Loans and
its LC Exposure and Swingline Exposure at such time.
 
“Screen” means, in the case of Dollars, Reuters Screen LIBOR01 Page and, in the
case of any Foreign Currency, the appropriate page of such service which
displays British Bankers Association Interest Settlement Rates for deposits in
such Foreign Currency (or, in each case, on any successor or substitute page of
such service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to deposits in the relevant
Agreed Foreign Currency in the London interbank market).


 
20

--------------------------------------------------------------------------------

 
 
“Security Documents” means, collectively, each Pledge Agreement, each other
pledge, security or similar agreement entered into pursuant hereto in favor of
the Administrative Agent, and all Uniform Commercial Code financing statements
and/or other filings, registrations or the like required by the terms of any
such agreement to be made with respect to the security interests in personal
property created pursuant thereto.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Services Authority, the European Central
Bank or other Governmental Authority for any category of deposits or liabilities
customarily used to fund loans in the applicable currency, expressed in the case
of each such requirement as a decimal.  Such reserve, liquid asset, fees or
similar requirements shall, in the case of Dollar denominated Loans, include
those imposed pursuant to Regulation D of the Board.  Eurocurrency Loans shall
be deemed to be subject to such reserve, liquid asset, fee or similar
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under any applicable law,
rule or regulation, including Regulation D of the Board.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve, liquid asset or similar requirement.
 
“Subordinated Indebtedness” means any Indebtedness of the Company or any
Subsidiary the payment of which is subordinated to payment of the obligations
under the Loan Documents.
 
“Subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date and (b) any
other corporation, limited liability company, partnership, association or other
entity of which Capital Stock having ordinary voting power (other than Capital
Stock having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, limited liability company, association or other entity are, as of
such date, owned or Controlled, directly or indirectly through one or more
intermediaries, or both, by such Person; provided that no Person shall be a
“Subsidiary” to the extent that the Company does not have the ability to
directly or indirectly control the management or policies of such Person in its
sole discretion (any such Person, a “Restricted Subsidiary”).  Unless otherwise
specified, “Subsidiary” means a Subsidiary of the Company.
 
“Subsidiary Borrower” means each Subsidiary of the Company that becomes a
“Subsidiary Borrower” after the date hereof pursuant to Section 2.19, in each
case so long as such entity shall remain a Subsidiary Borrower hereunder.
 
“Subsidiary Borrower Designation Letter” means a Subsidiary Borrower Designation
Letter entered into by the Company and a wholly-owned Subsidiary of the Company
pursuant to Section 2.19(a), pursuant to which such Subsidiary shall (subject to
the terms and conditions of Section 2.19) be designated as a Borrower,
substantially in the form of Exhibit E or any other form approved by the
Administrative Agent.
 
“Subsidiary Borrower Sublimit” means $75,000,000.
 
“Subsidiary Borrower Termination Letter” has the meaning set forth in
Section 2.19(c).


 
21

--------------------------------------------------------------------------------

 
 
“Subsidiary Guarantor” means each of the Subsidiaries of the Company identified
under the caption “SUBSIDIARY GUARANTORS” on the signature pages hereto and each
Subsidiary of the Company that becomes a “Subsidiary Guarantor” after the date
hereof pursuant to Section 6.09.
 
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
 
“Swingline Lender” means JPMCB, in its capacity as lender of Swingline Loans
hereunder.
 
“Swingline Loan” means a Loan made pursuant to Section 2.04.
 
“Swingline Multicurrency Rate” means, with respect to any Swingline Loan
denominated in an Agreed Swingline Foreign Currency having an Interest Period of
1 day to 7 days, the rate per annum determined by the Administrative Agent on
the date of such Swingline Loan at which deposits in the currency of such
Swingline Loan are offered by JPMCB for such Interest Period to major banks in
the London interbank market.
 
“Swingline Subsidiary Borrower” means CMBX C.V. (but effective only upon the
designation of CMBX C.V. as a Borrower pursuant to Section 2.19).
 
“Syndicated”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans constituting such Borrowing, are made pursuant to
Section 2.01.
 
“Synthetic Lease” means a lease of property or assets by the Company or any
Subsidiary with any Person (other than the Company or any Subsidiary) designed
to permit the lessee (a) to claim depreciation and amortization on such property
or assets under U.S. tax law and (b) to treat such lease as an operating lease
or not to reflect the leased property or assets on the lessee’s balance sheet
under GAAP.
 
“TARGET2 Day” means any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET2) payment system (or any successor
settlement system as determined by the Administrative Agent) is open for the
settlement of payments in euro.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, assessments, fees, charges or withholdings imposed by any
Governmental Authority, including any interest or penalties applicable thereto.
 
“Transactions” means the execution, delivery and performance by each Obligor of
this Agreement and the other Loan Documents to which such Obligor is intended to
be a party, the borrowing of Loans, the use of the proceeds thereof, the
issuance of Letters of Credit hereunder and the payment of fees and expenses in
connection therewith.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate or
(in the case of Swingline Loans only) a Money Market Rate.


 
22

--------------------------------------------------------------------------------

 
 
“Withdrawal Liability” means liability to a Multiemployer Plan as result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
SECTION 1.02. Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Syndicated
Loan”), by Type (e.g., an “ABR Loan”) or by Class and Type (e.g., a “Syndicated
ABR Loan’).  Borrowings also may be classified and referred to by Class (e.g., a
“Syndicated Borrowing”), by Type (e.g., an “ABR Borrowing”) or by Class and Type
(e.g., a “Syndicated ABR Borrowing”).  Loans and Borrowings may also be
identified by currency.
 
SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders and decrees, of all
Governmental Authorities.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
 
SECTION 1.04. Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP consistently applied, as in effect from time to time;
provided that, if the Company notifies the Administrative Agent that the Company
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Company that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.  To enable the ready
and consistent determination of compliance with the covenants set forth in
Article VII, the Company will not change the last day of its fiscal year from
December 31, or the last days of the first three fiscal quarters in each of its
fiscal years from March 31, June 30 and September 30,
respectively.  Notwithstanding any other provision contained herein, all terms
of an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Company or any Subsidiary at “fair value”, as defined therein
and (ii) without giving effect to any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof.


 
23

--------------------------------------------------------------------------------

 
 
SECTION 1.05. Currencies; Currency Equivalents; Provisions Relating to European
Monetary Union.  (a) At any time, any reference in the definition of the term
“Agreed Foreign Currency” or in any other provision of this Agreement to the
currency of any particular nation means the lawful currency of such nation at
such time whether or not the name of such currency is the same as it was on the
date hereof.  Except as provided in Section 2.10(b) and the last sentence of
Section 2.17(a), for purposes of determining (i) whether the amount of any
Borrowing, together with all other Borrowings then outstanding or to be borrowed
at the same time as such Borrowing, would exceed the aggregate amount of the
Commitments, (ii) the aggregate unutilized amount of the Commitments and
(iii) the aggregate outstanding principal amount of Borrowings, the outstanding
principal amount of any Borrowing that is denominated in any Foreign Currency
shall be deemed to be the Dollar Equivalent of the amount of the Foreign
Currency of such Borrowing determined as of the date of such Borrowing
(determined in accordance with the last sentence of the definition of the term
“Interest Period”).
 
(b)           Wherever in this Agreement in connection with a Borrowing or Loan
an amount, such as a required minimum or multiple amount, is expressed in
Dollars, but such Borrowing or Loan is denominated in a Foreign Currency, such
amount shall be the relevant Dollar Equivalent of such Dollar amount (rounded to
the nearest 1,000 units of such Foreign Currency), as determined by the
Administrative Agent.
 
(c)           Each obligation hereunder of any party hereto that is denominated
in the National Currency of a state that is not a Participating Member State on
the date hereof shall, effective from the date on which such state becomes a
Participating Member State, be redenominated in euro in accordance with the
legislation of the European Union applicable to the European Monetary Union;
provided that, if and to the extent that any such legislation provides that any
such obligation of any such party payable within such Participating Member State
by crediting an account of the creditor can be paid by the debtor either in
euros or such National Currency, such party shall be entitled to pay or repay
such amount either in euros or in such National Currency.  If the basis of
accrual of interest or fees expressed in this Agreement with respect to an
Agreed Foreign Currency of any country that becomes a Participating Member State
after the date on which such currency becomes an Agreed Foreign Currency shall
be inconsistent with any convention or practice in the interbank market for the
basis of accrual of interest or fees in respect of the euro, such convention or
practice shall replace such expressed basis effective as of and from the date on
which such state becomes a Participating Member State; provided that, with
respect to any Borrowing denominated in such currency that is outstanding
immediately prior to such date, such replacement shall take effect at the end of
the Interest Period therefor.  Without prejudice to the respective liabilities
of the Company to the Lenders and the Lenders to the Company under or pursuant
to this Agreement, each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time reasonably specify to be necessary or appropriate to reflect the
introduction or changeover to the euro in any country that becomes a
Participating Member State after the date hereof; provided that the
Administrative Agent shall provide the Company and the Lenders with prior notice
of the proposed change with an explanation of such change in sufficient time to
permit the Company and the Lenders an opportunity to respond to such proposed
change.


 
24

--------------------------------------------------------------------------------

 
 
SECTION 1.06. Status of Obligations.  In the event that the Company or any other
Obligor shall at any time issue or have outstanding any Subordinated
Indebtedness, the Company shall take or cause such other Obligor to use its best
efforts to cause the Obligations to constitute senior indebtedness (however
denominated) in respect of such Subordinated Indebtedness and to enable the
Administrative Agent and the Lenders to have and exercise any payment blockage
or other remedies available or potentially available to holders of senior
indebtedness under the terms of such Subordinated Indebtedness.  Without
limiting the foregoing, the Obligations are hereby designated as “senior
indebtedness” and as “designated senior indebtedness” and words of similar
import under and in respect of any indenture or other agreement or instrument
under which such Subordinated Indebtedness is outstanding and are further given
all such other designations as shall be required under the terms of any such
Subordinated Indebtedness in order that the Lenders may have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.
 
ARTICLE II

 
THE CREDITS
 
SECTION 2.01. The Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Syndicated Loans in Dollars or in any Agreed
Foreign Currency to the Company and/or any Subsidiary Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (a) subject to Section 2.10(b), the Dollar Equivalent of such Lender’s
Revolving Credit Exposure exceeding such Lender’s Commitment, (b) subject to
Section 2.10(b), the Dollar Equivalent of the total Revolving Credit Exposures
exceeding the total Commitments, (c) subject to Section 2.10(b), the Dollar
Equivalent of the total Revolving Credit Exposures in respect of extensions of
credit hereunder that are denominated in Foreign Currencies exceeding the
Foreign Currency Sublimit or (d) subject to Section 2.10(b), the Dollar
Equivalent of the total Revolving Credit Exposures in respect of extensions of
credit hereunder to the Subsidiary Borrowers exceeding the Subsidiary Borrower
Sublimit.  Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrowers may borrow, prepay and reborrow Syndicated
Loans.
 
SECTION 2.02. Loans and Borrowings.
 
(a)           Obligations of Lenders.  Each Syndicated Loan shall be made to any
Borrower as part of a Borrowing by such Borrower consisting of Loans of the same
currency and Type made by the Lenders ratably in accordance with their
respective Commitments.  The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
 
(b)           Type of Loans.  Subject to Section 2.13, each Syndicated Borrowing
shall be constituted entirely of ABR Loans or of Eurocurrency Loans denominated
in a single currency as the relevant Borrower may request in accordance herewith
(and each Syndicated Borrowing denominated in a Foreign Currency shall be a
Eurocurrency Borrowing).  Each Swingline Loan shall be an ABR Loan, a
Eurocurrency Borrowing or a Money Market Rate Borrowing, as applicable.  Each
ABR Loan (whether a Syndicated Loan or a Swingline Loan) shall be denominated in
Dollars.  Each Lender at its option may make any Eurocurrency Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan
(and in the case of an Affiliate, the provisions of Section 2.13, 2.14, 2.15 and
2.16 shall apply to such Affiliate to the same extent as to such Lender);
provided that any exercise of such option shall not affect the obligation of any
Borrower to repay such Loan in accordance with the terms of this Agreement.


 
25

--------------------------------------------------------------------------------

 
 
(c)           Minimum Amounts; Limitation on Number of Borrowings.  Each
Eurocurrency Borrowing shall be in an aggregate amount of $2,000,000 (or, if
such Borrowing is denominated in (i) Japanese Yen, JPY200,000,000 and (ii) in a
Foreign Currency other than Japanese Yen, 2,000,000 units of such currency) or a
larger multiple of $500,000 (or, if such Borrowing is denominated in (i)
Japanese Yen, JPY50,000,000 and (ii) in a Foreign Currency other than Japanese
Yen, 500,000 units of such currency).  Each Syndicated ABR Borrowing shall be in
an aggregate amount equal to $250,000 or a larger multiple of $100,000; provided
that a Syndicated ABR Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(f).  Each Swingline Loan shall be in an amount equal to $100,000 or
a larger multiple thereof.  Borrowings of more than one Class, currency and Type
may be outstanding at the same time; provided that there shall not at any time
be more than a total of twenty Eurocurrency Borrowings outstanding.
 
(d)           Limitations on Interest Periods.  Notwithstanding any other
provision of this Agreement, the Borrowers shall not be entitled to request (or
to elect to convert to or continue as a Eurocurrency Borrowing) any Borrowing if
the Interest Period requested therefor would end after the Commitment
Termination Date.
 
(e)           Loans to Dutch Subsidiary Borrowers.  The initial borrowing from
any Lender to any Dutch Subsidiary Borrower shall be at least €50,000 (or its
equivalent in another currency) or any other amount that will from time to time
be applicable under section 3(2) under a and/or b of the Dutch Decree on
Definitions Wft (Besluit definitiebepalingen Wft).
 
SECTION 2.03. Requests for Syndicated Borrowings.
 
(a)           Notice by the Borrowers.  To request a Syndicated Borrowing, any
Borrower shall notify the Administrative Agent of such request (i) by telephone
in the case of a Eurocurrency Borrowing denominated in Dollars, not later than
12:00 noon, New York City time, three Business Days before the date of the
proposed Borrowing, (ii) by irrevocable written notice (via a written Borrowing
Request in a form approved by the Administrative Agent and signed by such
Borrower, or the Company on its behalf) in the case of a Eurocurrency Borrowing
denominated in a Foreign Currency, not later than 12:00 noon, London time, four
Business Days before the date of the proposed Borrowing or (iii) by telephone,
in the case of a Syndicated ABR Borrowing, not later than 12:00 noon, New York
City time, on the date of the proposed Borrowing.  Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
in a form approved by the Administrative Agent and signed by the applicable
Borrower, or the Company on behalf of the applicable Borrower.
 
(b)           Content of Borrowing Requests.  Each telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:
 
(i)           the name of the relevant Borrower;
 
(ii)          the aggregate amount and currency of the requested Borrowing;
 
(iii)         the date of such Borrowing, which shall be a Business Day;
 
(iv)         in the case of a Syndicated Borrowing denominated in Dollars,
whether such Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing;


 
26

--------------------------------------------------------------------------------

 
 
(v)          in the case of a Eurocurrency Borrowing, the Interest Period
therefor, which shall be a period contemplated by the definition of the term
“Interest Period” and permitted under Section 2.02(d); and
 
(vi)         the location and number of such Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.06.
 
(c)           Notice by the Administrative Agent to the Lenders.  Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
 
(d)           Failure to Elect.  If no election as to the currency of a
Syndicated Borrowing is specified, then the requested Syndicated Borrowing shall
be denominated in Dollars.  If no election as to the Type of a Syndicated
Borrowing is specified, then the requested Borrowing shall be an ABR Borrowing
unless an Agreed Foreign Currency has been specified, in which case the
requested Syndicated Borrowing shall be a Eurocurrency Borrowing denominated in
such Agreed Foreign Currency.  If no Interest Period is specified with respect
to any requested Eurocurrency Borrowing, (i) if the currency specified for such
Borrowing is Dollars (or if no currency has been so specified), the requested
Borrowing shall be made instead as a Syndicated ABR Borrowing, and (ii) if the
currency specified for such Borrowing is an Agreed Foreign Currency, the
relevant Borrower shall be deemed to have selected an Interest Period of one
month’s duration.
 
SECTION 2.04. Swingline Loans.
 
(a)           Agreement to Make Swingline Loans.  Subject to the terms and
conditions set forth herein, the Swingline Lender agrees to make Swingline Loans
from time to time during the Availability Period to (A) the Company in Dollars
and (B) the Swingline Subsidiary Borrower in any Agreed Swingline Foreign
Currency, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swingline Loans made
to the Company exceeding $20,000,000, (ii) the aggregate principal amount of
outstanding Swingline Loans made to the Swingline Subsidiary Borrower exceeding
$20,000,000, (iii) the Dollar Equivalent of the total Revolving Credit Exposures
exceeding the total Commitments, (iv) the Dollar Equivalent of the total
Revolving Credit Exposures in respect of extensions of credit hereunder that are
denominated in Foreign Currencies exceeding the Foreign Currency Sublimit or (v)
the Dollar Equivalent of the total Revolving Credit Exposures in respect of
extensions of credit hereunder to the Swingline Subsidiary Borrower exceeding
the Subsidiary Borrower Sublimit; provided that the Swingline Lender shall not
be required to make a Swingline Loan to refinance an outstanding Swingline Loan;
provided further that the Swingline Lender at its option may make any Swingline
Loan to the Swingline Subsidiary Borrower by causing any domestic or foreign
branch or Affiliate of JPMCB to make such Swingline Loan, provided that any
exercise of such option shall not affect the obligation of the Swingline
Subsidiary Borrower to repay such Swingline Loan in accordance with the terms of
this Agreement.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Company or the Swingline Subsidiary Borrower
may borrow, prepay and reborrow Swingline Loans.  Each Swingline Loan to the
Company shall be an ABR Borrowing unless, prior to requesting a Swingline Loan,
the Company shall have requested a Money Market Rate Borrowing and the Swingline
Lender shall have quoted a Money Market Rate therefor which the Company shall
select in its notice delivered pursuant to paragraph (b) below, provided that
the Swingline Lender shall be required to provide interest rate quotes for a
Money Market Rate Borrowing only subject to the availability of Money Market
Rates by the Swingline Lender.  Each Swingline Loan to the Swingline Subsidiary
Borrower shall be a Eurocurrency Borrowing.  Swingline Loans made hereunder
shall constitute utilization of the Commitments.


 
27

--------------------------------------------------------------------------------

 
 
(b)           Notice of Swingline Loans.  To request a Swingline Loan, the
Company or the Swingline Subsidiary Borrower shall notify the Administrative
Agent of such request (i) in the case of a Swingline Loan to the Company, by
telephone (confirmed by telecopy), not later than 12:00 noon, New York City time
and (ii) in the case of a Swingline Loan to the Swingline Subsidiary Borrower,
by irrevocable written notice (via a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Swingline Subsidiary
Borrower) not later than 11:00 a.m., London time, one (1) Business Day before
the date of a proposed Swingline Loan.  Each such notice shall be irrevocable
and shall specify for the requested Swingline Loan the requested borrowing date
(which shall be a Business Day), the amount, the Type and (in the case of a
Swingline Loan to the Swingline Subsidiary Borrower) the currency and the
Interest Period to be applicable thereto.  The Administrative Agent will
promptly advise the Swingline Lender of any such notice received from the
Company or the Swingline Subsidiary Borrower.  The Swingline Lender shall make
each Swingline Loan available to the relevant Borrower by means of a credit to
the general deposit account of such Borrower with the Swingline Lender or as
otherwise instructed by such Borrower (or, in the case of a Swingline Loan made
to finance the reimbursement by the Company of an LC Disbursement as provided in
Section 2.05(f), by remittance to the Issuing Lender) by 3:00 p.m., Local Time,
on the requested date of such Swingline Loan.
 
(c)           Participations by Lenders in Swingline Loans.  The Swingline
Lender may by written notice given to the Administrative Agent not later than
10:00 a.m., Local Time, on any Business Day require the Lenders to acquire
participations on such Business Day in all or a portion of the Swingline Loans
outstanding.  Such notice to the Administrative Agent shall specify the
aggregate amount of Swingline Loans and the currency thereof in which Lenders
will participate.  Promptly upon receipt of such notice, the Administrative
Agent will give notice thereof to each Lender, specifying in such notice such
Lender’s Applicable Percentage of such Swingline Loan or Loans and the currency
thereof.  Each Lender hereby absolutely and unconditionally agrees, upon receipt
of notice as provided above in this paragraph, to pay to the Administrative
Agent, for account of the Swingline Lender, such Lender’s Applicable Percentage
of such Swingline Loan or Loans in the relevant currency.  Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.  Each Lender shall comply with its obligation under
this paragraph by wire transfer of immediately available funds, in the same
manner as provided in Section 2.06 with respect to Loans made by such Lender
(and Section 2.06 shall apply, mutatismutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders.  The Administrative Agent
shall notify the relevant Borrower of any participations in any Swingline Loan
acquired pursuant to this paragraph, and thereafter payments in respect of such
Swingline Loan shall be made to the Administrative Agent and not to the
Swingline Lender.  Any amounts received by the Swingline Lender from any
Borrower in respect of a Swingline Loan after receipt by the Swingline Lender of
the proceeds of a sale of participations therein shall be promptly remitted to
the Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Lenders that shall
have made their payments pursuant to this paragraph and to the Swingline Lender,
as their interests may appear.  The purchase of participations in a Swingline
Loan pursuant to this paragraph shall not relieve the Company or the Swingline
Subsidiary Borrower of any default in the payment thereof.
 
SECTION 2.05. Letters of Credit.
 
(a)           General.  Subject to the terms and conditions set forth herein, in
addition to the Loans provided for in Section 2.01, any Borrower may request
(for its own account or for the account of any of its subsidiaries) the Issuing
Lender to issue, at any time and from time to time during the Availability
Period, Letters of Credit denominated in Dollars or in any Agreed Foreign
Currency for its own account in such form as is acceptable to the Issuing Lender
in its reasonable determination.  Letters of Credit issued hereunder shall
constitute utilization of the Commitments.
 


 
28

--------------------------------------------------------------------------------

 
 
(b)           Notice of Issuance, Amendment, Renewal or Extension.  To request
the issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), any Borrower shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the Issuing Lender) to the Issuing Lender and the Administrative
Agent (reasonably in advance of the requested date of issuance, amendment,
renewal or extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (d) of this Section), the amount and currency of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit.  If requested by the Issuing Lender, the relevant Borrower
also shall submit a letter of credit application on the Issuing Lender’s
standard form in connection with any request for a Letter of Credit.  In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by the relevant Borrower to, or entered into to by
such Borrower and/or the Company with, the Issuing Lender relating to any Letter
of Credit, the terms and conditions of this Agreement shall control.
 
(c)           Limitations on Amounts. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Company shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) subject to Section 2.10(b), the Dollar Equivalent of the aggregate
LC Exposure of the Issuing Lender (determined for these purposes without giving
effect to the participations therein of the Lenders pursuant to paragraph (e) of
this Section) shall not exceed $50,000,000, (ii) subject to Section 2.10(b), the
Dollar Equivalent of the aggregate Revolving Credit Exposures shall not exceed
the total Commitments, (iii) subject to Section 2.10(b), the Dollar Equivalent
of the aggregate Revolving Credit Exposures in respect of extensions of credit
hereunder that are denominated in Foreign Currencies shall not exceed the
Foreign Currency Sublimit and (iv) subject to Section 2.10(b), the Dollar
Equivalent of the aggregate Revolving Credit Exposures in respect of extensions
of credit hereunder to the Subsidiary Borrowers shall not exceed the Subsidiary
Borrower Sublimit.
 
(d)           Expiration Date.  Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (i) the date two years after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension of a Letter of Credit which had an original expiration date twelve
months after the date of the issuance thereof and which has been renewed or
extended for one or more for additional twelve-month periods, the date twelve
months after the then-current expiration date of such Letter of Credit, so long
as such renewal or extension occurs within three months of such then-current
expiration date) and (ii) the date that is five Business Days prior to the
Commitment Termination Date.
 
(e)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) by the Issuing
Lender, and without any further action on the part of the Issuing Lender or the
Lenders, the Issuing Lender hereby grants to each Lender, and each Lender hereby
acquires from the Issuing Lender, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit.  Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments.


 
29

--------------------------------------------------------------------------------

 
 
In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
account of the Issuing Lender, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Lender promptly upon the request of the Issuing
Lender at any time from the time of such LC Disbursement until such LC
Disbursement is reimbursed by the relevant Borrower or at any time after any
reimbursement payment is required to be refunded to the relevant Borrower for
any reason.  Such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.  Each such payment shall be made in the
same manner as provided in Section 2.06 with respect to Loans made by such
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Issuing Lender the amounts so received by it from the Lenders.  Promptly
following receipt by the Administrative Agent of any payment from the relevant
Borrower pursuant to the next following paragraph, the Administrative Agent
shall distribute such payment to the Issuing Lender or, to the extent that the
Lenders have made payments pursuant to this paragraph to reimburse the Issuing
Lender, then to such Lenders and the Issuing Lender as their interests may
appear.  Any payment made by a Lender pursuant to this paragraph to reimburse
the Issuing Lender for any LC Disbursement shall not constitute a Loan and shall
not relieve any Borrower of its obligation to reimburse such LC Disbursement.
 
(f)           Reimbursement.  If the Issuing Lender shall make any LC
Disbursement in respect of a Letter of Credit denominated in Dollars issued by
it for account of the Company or any Borrower that is a Domestic Subsidiary, the
Company or the relevant Borrower shall reimburse the Issuing Lender in respect
of such LC Disbursement by paying to the Administrative Agent an amount equal to
such LC Disbursement not later than 12:00 noon, New York City time, on the
Business Day immediately following the day that the relevant Borrower receives
such notice; provided that, if such LC Disbursement is made in respect of such a
Letter of Credit, then the Company or the relevant Borrower, as the case may be,
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 or 2.05 that such payment be financed with all or
any portion of a Syndicated ABR Borrowing or a Swingline Loan, as applicable, in
an amount permitted under Section 2.02(c) and, to the extent so financed, such
Borrower’s obligation to make such payment in respect of such reimbursement
obligation shall be discharged and replaced by the resulting Syndicated ABR
Borrowing or Swingline Loan (or the applicable portion thereof).
 
If the Issuing Lender shall make any LC Disbursement in respect of a Letter of
Credit issued by it for account of any Borrower denominated in an Agreed Foreign
Currency, the Company or the relevant Borrower, as the case may be, shall
reimburse the Issuing Lender in respect of such LC Disbursement by paying to the
Issuing Lender in the Currency in which such Letter of Credit is denominated an
amount equal to such LC Disbursement not later than 12:00 noon, Local Time of
the Issuing Lender, on the Business Day immediately following the day that the
relevant Borrower receives notice of such LC Disbursement, if such notice is
received prior to 5:00 p.m., Local Time of the Issuing Lender or (ii) the
Business Day which is two Business Days after the day that the relevant Borrower
and the Company receive such notice, if such notice is not received prior to
such time.  The Issuing Lender shall promptly notify the Administrative Agent of
the amount and date of each such reimbursement.
 
If the relevant Borrower fails to make such payment when due, the Administrative
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from such Borrower in respect thereof and such Lender’s Applicable
Percentage thereof.
 
Without limiting any other obligations of any Borrower hereunder, the relevant
Borrower hereby agrees to indemnify the Issuing Lender of each Letter of Credit
denominated in a Foreign Currency and issued for the account of such Borrower
for any and all costs, expenses and losses incurred by it as a result of
receiving payment or reimbursement for any LC Disbursement thereunder from any
Person in a currency other than the currency in which such Letter of Credit was
originally denominated.  Any such amount payable to any Issuing Lender shall be
payable within 10 days after demand by such Issuing Lender.


 
30

--------------------------------------------------------------------------------

 
 
(g)           Obligations Absolute.  Each Borrower’s obligation to reimburse  LC
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Lender under a Letter of Credit against
presentation of a draft or other document that does not comply strictly with the
terms of such Letter of Credit, and (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of
such Borrower’s obligations hereunder.
 
Neither the Administrative Agent, the Lenders nor the Issuing Lender, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit by the
Issuing Lender or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Lender; provided that the foregoing
shall not be construed to excuse the Issuing Lender from liability to the
relevant Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by such
Borrower to the extent permitted by applicable law) suffered by such Borrower
that are caused by the Issuing Lender’s gross negligence or willful misconduct
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that:
 
(i)           the Issuing Lender may accept documents that appear on their face
to be in substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;
 
(ii)          the Issuing Lender shall have the right, in its sole discretion,
to decline to accept such documents and to make such payment if such documents
are not in strict compliance with the terms of such Letter of Credit; and
 
(iii)         this sentence shall establish the standard of care to be exercised
by the Issuing Lender when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof (and the
parties hereto hereby waive, to the extent permitted by applicable law, any
standard of care inconsistent with the foregoing).
 
(h)           Disbursement Procedures.  The Issuing Lender shall, within a
reasonable time following its receipt thereof, examine all documents purporting
to represent a demand and for payment under a Letter of Credit.  The Issuing
Lender shall promptly after such examination notify the Administrative Agent and
the Company by telephone (confirmed by telecopy) of such demand for payment and
whether the Issuing Lender has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve any Borrower of its obligation to reimburse the Issuing Lender and the
Lenders with respect to any such LC Disbursement.


 
31

--------------------------------------------------------------------------------

 
 
(i)           Interim Interest.  If the Issuing Lender shall make any LC
Disbursement, then, unless the Company or the relevant Borrower shall reimburse
such LC Disbursement in full on the date such LC Disbursement is made, the
unpaid amount thereof shall bear interest, for each day from and including the
date such LC Disbursement is made to but excluding the date that the Company or
the relevant Borrower reimburses such LC Disbursement, at the rate per annum
then applicable to Syndicated ABR Loans (or in the case such LC Disbursement is
denominated in a Foreign Currency, at the Overnight Foreign Currency Rate for
such Agreed Foreign Currency plus the then effective Applicable Rate with
respect to Eurocurrency Loans); provided that, if the Company fails to reimburse
such LC Disbursement when due pursuant to paragraph (f) of this Section, then
Section 2.12(d) shall apply.  Interest accrued pursuant to this paragraph shall
be for account of the Issuing Lender, except that interest accrued on and after
the date of payment by any Lender pursuant to paragraph (e) of this Section to
reimburse the Issuing Lender shall be for account of such Lender to the extent
of such payment.
 
(j)           Replacement of the Issuing Lender.  The Issuing Lender may be
replaced at any time by written agreement between the Company, the
Administrative Agent, the replaced Issuing Lender and the successor Issuing
Lender.  The Administrative Agent shall notify the Lenders of any such
replacement of the Issuing Lender.  At the time any such replacement shall
become effective, the Company shall pay all unpaid fees accrued for account of
the replaced Issuing Lender pursuant to Section 2.11(b).  From and after the
effective date of any such replacement, (i) the successor Issuing Lender shall
have all the rights and obligations of the replaced Issuing Lender under this
Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Lender” shall be deemed to refer to
such successor or to any previous Issuing Lender, or to such successor and all
previous Issuing Lenders, as the context shall require.  After the replacement
of an Issuing Lender hereunder, the replaced Issuing Lender shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Lender under this Agreement with respect to Letters of Credit then outstanding
and issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.
 
(k)           Cash Collateralization.  If either (i) an Event of Default shall
occur and be continuing and the Company receives notice from the Administrative
Agent or the Required Lenders (or, if the maturity of the Loans has been
accelerated, Lenders with LC Exposure representing more than 50% of the total LC
Exposure) demanding the deposit of cash collateral pursuant to this paragraph,
or (ii) the Company shall, or shall cause the Subsidiary Borrowers to, provide
cover for LC Exposure pursuant to Section 2.10, the Company shall immediately
deposit into an account established and maintained on the books and records of
the Administrative Agent, which account may be a “securities account” (within
the meaning of Section 8-501 of the Uniform Commercial Code as in effect in the
State of New York), in the name of the Administrative Agent and for the benefit
of the Lenders, an amount in cash equal to, in the case of an Event of Default,
the LC Exposure as of such date plus any accrued and unpaid interest thereon
and, in the case of cover pursuant to Section 2.10, the amount required under
Section 2.10; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to any Obligor described in clause (h) or (i) of
Article VIII.  Such deposit shall be held by the Administrative Agent as
collateral for the LC Exposure under this Agreement and thereafter for the
payment of the “Secured Obligations” under and as defined in the Pledge
Agreement, and for these purposes the Borrowers hereby grant a security interest
to the Administrative Agent for the benefit of the Lenders in such collateral
account and in any financial assets (as defined in the Uniform Commercial Code)
or other property held therein.
 
(l)           Existing Letters of Credit.  The outstanding letters of credit
listed on Schedule 2.05(l) issued by JPMCB shall, effective as of the Effective
Date, subject to the satisfaction of the conditions to effectiveness of the
obligations of the Lenders hereunder set forth in Article V, be deemed to be
“Letters of Credit” issued hereunder, and as of the Effective Date each Lender
shall have a participation interest therein equal to such Lender’s Applicable
Percentage of the undrawn face amount of each such Letter of Credit.


 
32

--------------------------------------------------------------------------------

 
 
SECTION 2.06. Funding of Borrowings.
 
(a)           Funding by Lenders.  Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 3:00 p.m., Local Time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders;
provided that Swingline Loans shall be made as provided in Section 2.04.  The
Administrative Agent will make such Loans available to the relevant Borrower by
promptly crediting the amounts so received, in like funds, to an account of such
Borrower designated in the applicable Borrowing Request; provided that
Syndicated ABR Borrowings made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(f) shall be remitted by the
Administrative Agent to the Issuing Lender.
 
(b)           Presumption by the Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the relevant Borrower a corresponding amount.  In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the Company severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the relevant Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation (including without limitation the Overnight Foreign Currency Rate
in the case of Loans denominated in a Foreign Currency) or (ii) in the case of
the Company, the interest rate applicable to ABR Loans.  If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.
 
SECTION 2.07. Interest Elections.
 
(a)           Elections by the Borrowers for Syndicated Borrowings.  The Loans
constituting each Syndicated Borrowing initially shall be of the Type specified
in the applicable Borrowing Request and, in the case of a Eurocurrency
Borrowing, shall have the Interest Period specified in such Borrowing
Request.  Thereafter, the relevant Borrower may elect to convert such Borrowing
to a Borrowing of a different Type or to continue such Borrowing as a Borrowing
of the same Type and, in the case of a Eurocurrency Borrowing, may elect the
Interest Period therefor, all as provided in this Section; provided that (i) a
Syndicated Borrowing denominated in one currency may not be continued as, or
converted to, a Syndicated Borrowing in a different currency, (ii) no
Eurocurrency Borrowing denominated in a Foreign Currency may be continued if,
after giving effect thereto, the aggregate Revolving Credit Exposures would
exceed the aggregate Commitments, and (iii) a Eurocurrency Borrowing denominated
in a Foreign Currency may not be converted to a Borrowing of a different
Type.  The relevant Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans constituting such
Borrowing, and the Loans constituting each such portion shall be considered a
separate Borrowing.  This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.


 
33

--------------------------------------------------------------------------------

 
 
(b)           Notice of Elections.  To make an election pursuant to this
Section, the relevant Borrower shall notify the Administrative Agent of such
election (by telephone or irrevocable written notice in the case of a Borrowing
denominated in Dollars to any Borrower or by irrevocable written notice (via an
Interest Election Request in a form approved by the Administrative Agent and
signed by such Borrower, or the Company on its behalf) in the case of a
Borrowing denominated in a Foreign Currency) by the time that a Borrowing
Request would be required under Section 2.03 if such Borrower were requesting a
Syndicated Borrowing of the Type resulting from such election to be made on the
effective date of such election.  Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
format approved by the Administrative Agent and signed by the Company.
 
(c)           Content of Interest Election Requests.  Each telephonic and
written Interest Election Request shall specify the following information in
compliance with Section 2.02:
 
(i)           the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv) of
this paragraph shall be specified for each resulting Borrowing);
 
(ii)          the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
 
(iii)         whether, in the case of a Borrowing denominated in Dollars, the
resulting Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and
 
(iv)         if the resulting Borrowing is a Eurocurrency Borrowing, the
Interest Period therefor after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period” and
permitted under Section 2.02(d).
 
(d)           Notice by the Administrative Agent to the Lenders.  Promptly
following receipt of an Interest Election Request, the Administrative Agent
shall advise each Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.
 
(e)           Failure to Elect; Events of Default.  If any Borrower fails to
deliver a timely and complete Interest Election Request with respect to a
Eurocurrency Borrowing prior to the end of the Interest Period therefor, then,
unless such Borrowing is repaid as provided herein, (i) if such Borrowing is
denominated in Dollars, at the end of such Interest Period such Borrowing shall
be converted to a Syndicated ABR Borrowing, and (ii) if such Borrowing is
denominated in a Foreign Currency, such Borrower shall be deemed to have
selected an Interest Period of one month’s duration.  Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the Company, then, so long as an Event of Default is continuing (A) no
outstanding Syndicated Borrowing denominated in Dollars may be converted to or
continued as a Eurocurrency Borrowing, (B) unless repaid, each Eurocurrency
Borrowing denominated in Dollars shall be converted to a Syndicated ABR
Borrowing at end of the Interest Period therefor and (C) no outstanding
Eurocurrency Borrowing denominated in a Foreign Currency may have an Interest
Period of more than one month’s duration.


 
34

--------------------------------------------------------------------------------

 
 
SECTION 2.08. Termination, Reduction and Increase of the Commitments.
 
(a)           Scheduled Termination.  Unless previously terminated, the
Commitments shall terminate on the Commitment Termination Date.
 
(b)           Voluntary Termination or Reduction.  The Company may at any time
terminate, or from time to time reduce, the Commitments; provided that (i) each
reduction of the Commitments shall be in an amount that is $2,000,000 or a
larger multiple of $1,000,000 and (ii) the Company shall not terminate or reduce
the Commitments if, after giving effect to any concurrent prepayment of the
Syndicated Loans in accordance with Section 2.10, the total Revolving Credit
Exposures would exceed the total Commitments.
 
(c)           Notice of Voluntary Termination or Reduction.  The Company shall
notify the Administrative Agent of any election to terminate or reduce the
Commitments under paragraph (b) of this Section at least three Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof.  Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each notice delivered by the Company pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Commitments delivered
by the Company may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Company (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.
 
(d)           Effect of Termination or Reduction.  Any termination or reduction
of the Commitments shall be permanent.
 
(e)           Increase of the Commitments.
 
(i)            Requests for Increase.  The Company may, at any time, propose
that the total Commitments hereunder be increased (each such proposed increase
being a “Commitment Increase”) by notice to the Administrative Agent, specifying
each existing Lender (each an “Increasing Lender”) and/or each additional lender
(each an “Assuming Lender”) that shall have agreed to an additional Commitment
and the date on which such increase is to be effective (the “Commitment Increase
Date”), which shall be a Business Day at least three Business Days after
delivery of such notice and 30 days prior to the Commitment Termination Date;
provided that (i) no Lender shall have any obligation hereunder to become an
Increasing Lender and any election to do so shall be in the sole discretion of
each Lender and (ii) no consent of any Lender (other than the Lenders
participating in the increase) shall be required for any increase in Commitments
pursuant to this Section 2.08(e)); providedfurther that:
 
(A)          the minimum amount of the Commitment of any Assuming Lender, and
the minimum amount of the increase of the Commitment of any Increasing Lender,
as part of such Commitment Increase shall be $5,000,000 or a larger multiple of
$1,000,000;
 
(B)           immediately after giving effect to such Commitment Increase, the
aggregate amount of Commitment Increases hereunder shall not exceed $50,000,000;
 
(C)           no Default shall have occurred and be continuing on such
Commitment Increase Date or shall result from the proposed Commitment Increase;
and


 
35

--------------------------------------------------------------------------------

 
 
(D)           the representations and warranties contained in this Agreement
shall be true and correct in all material respects on and as of the Commitment
Increase Date as if made on and as of such date (or, if any such representation
or warranty is expressly stated to have been made as of a specific date, as of
such specific date; provided that any representation or warranty qualified by
materiality or Material Adverse Effect shall be true and correct in all
respects).
 
(ii)           Effectiveness of Commitment Increase.  The Assuming Lender, if
any, shall become a Lender hereunder as of such Commitment Increase Date and the
Commitment of any Increasing Lender and such Assuming Lender shall be increased
as of such Commitment Increase Date; provided that:
 
(x)            the Administrative Agent shall have received on or prior to
9:00 a.m., New York City time, on such Commitment Increase Date a certificate of
a duly authorized officer of the Company stating that each of the applicable
conditions to such Commitment Increase set forth in this paragraph (e) has been
satisfied;
 
(y)           with respect to each Assuming Lender, the Administrative Agent
shall have received, on or prior to 9:00 a.m., New York City time, on such
Commitment Increase Date, an agreement, in form and substance satisfactory to
the Company and the Administrative Agent, pursuant to which such Assuming Lender
shall, effective as of such Commitment Increase Date, undertake a Commitment,
duly executed by such Assuming Lender and the Company and acknowledged by the
Administrative Agent; and
 
(z)           each Increasing Lender shall have delivered to the Administrative
Agent, on or prior to 9:00 a.m., New York City time, on such Commitment Increase
Date, confirmation in writing satisfactory to the Administrative Agent as to its
increased Commitment, with a copy of such confirmation to the Company.
 
(iii)           Recordation into Register.  Upon its receipt of confirmation
from a Lender that it is increasing its Commitment hereunder, together with the
certificate referred to in clause (ii)(x) above, the Administrative Agent shall
(A) record the information contained therein in the Register and (B) give prompt
notice thereof to the Company.  Upon its receipt of an agreement referred to in
clause (ii)(y) above executed by an Assuming Lender, together with the
certificate referred to in clause (ii)(x) above, the Administrative Agent shall,
if such agreement has been completed, accept such agreement, record the
information contained therein in the Register and give prompt notice thereof to
the Company.
 
(iv)           Adjustments of Borrowings upon Effectiveness of Increase.  In the
event that the Administrative Agent shall have received notice from the Company
as to any agreement with respect to a Commitment Increase on or prior to the
relevant Commitment Increase Date and the actions provided for in
clauses (ii)(x) through (ii)(z) above shall have occurred by 9:00 a.m., New York
City time, on such Commitment Increase Date, the Administrative Agent shall
notify the Lenders (including any Assuming Lenders) of the occurrence of such
Commitment Increase Date promptly on such date by facsimile transmission or
electronic messaging system.  On the date of such Commitment Increase, the
Borrowers shall simultaneously (A) prepay the then outstanding Syndicated Loans
(if any) in full held by the Lenders immediately prior or to giving effect to
such Commitment Increase, (B) if any Borrower shall so request in accordance
with the terms hereof, borrow new Syndicated Loans from all Lenders (including
any Assuming Lenders) in an aggregate amount at least equal to such prepayment,
so that, after giving effect thereto, the Syndicated Loans are held ratably by
the Lenders in accordance with their respective Commitments (after giving effect
to such Commitment Increase) and (C) pay to the Lenders the amounts, if any,
payable under Section 2.15.  To the extent that on the date of such Commitment
Increase any participations in Swingline Loans are outstanding under
Section 2.04(c) or any Letters of Credit are outstanding under Section 2.05, the
participations of the Lenders in such Swingline Loans and/or Letters of Credit
shall be deemed re-allocated among the Lenders in accordance with their
respective Commitments (after giving effect to such Commitment Increase).


 
36

--------------------------------------------------------------------------------

 
 
SECTION 2.09. Repayment of Loans; Evidence of Debt.
 
(a)           Repayment.
 
(i)           Each Borrower hereby unconditionally promises to pay on the
Commitment Termination Date to the Administrative Agent for account of the
Lenders the outstanding principal amount of the Syndicated Loans made to such
Borrower.
 
(ii)          The Company and the Swingline Subsidiary Borrower (as applicable)
hereby unconditionally promise to pay (A) (in the case of Swingline Loans made
to the Company) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan made by it on the earlier of the Commitment Termination Date and
the first date after such Swingline Loan is made that is the 15th or last day of
a calendar month and is at least two Business Days after such Swingline Loan is
made and (B) (in the case of Swingline Loans made to the Swingline Subsidiary
Borrower) to the Swingline Lender on the earlier of the Commitment Termination
Date and the last day of the Interest Period therefor.
 
(b)           Maintenance of Records by Lenders.  Each Lender shall maintain in
accordance with its usual practice records evidencing the indebtedness of the
Borrowers to such Lender resulting from each Loan made by such Lender, including
the amounts and currency of principal and interest payable and paid to such
Lender from time to time hereunder.
 
(c)           Maintenance of Records by the Administrative Agent.  The
Administrative Agent shall maintain records in which it shall record (i) the
amount and currency of each Loan made hereunder, the Class and Type thereof and
each Interest Period therefor, (ii) the amount and currency of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder and (iii) the amount and currency of any sum received by the
Administrative Agent hereunder for account of the Lenders and each Lender’s
share thereof.
 
(d)           Effect of Entries.  The entries made in the records maintained
pursuant to paragraph (b) or (c) of this Section shall be primafacie evidence of
the existence and amounts of the obligation recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such records or
any error therein shall not in any manner affect the obligation of any Borrower
to repay the Loans in accordance with the terms of this Agreement.
 
(e)           Promissory Notes.  Any Lender may request that Loans made by it to
any Borrower be evidenced by a promissory note of such Borrower.  In such event,
such Borrower shall prepare, execute and deliver to such Lender a promissory
note payable to such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) and in a form approved by the Administrative
Agent.  Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to
Section 10.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered assigns).


 
37

--------------------------------------------------------------------------------

 




 
SECTION 2.10. Prepayment of Loans.
 
(a)           Optional Prepayments.  Each Borrower shall have the right, without
premium or penalty (but subject to break funding payments required by Section
2.15), at any time and from time to time to prepay any Borrowing by such
Borrower in whole or in part, subject to the requirements of this Section.
 
(b)           Mandatory Prepayments in respect of Currency Fluctuation.
 
(i)           Determination of Amount Outstanding.  On each Currency Valuation
Date, the Administrative Agent shall determine the aggregate Revolving Credit
Exposure (including the Dollar Equivalent of any portion thereof that is
denominated in Foreign Currencies).  For the purpose of this determination, the
outstanding principal amount of any Loan that is denominated in any Foreign
Currency shall be deemed to be the Dollar Equivalent of the amount in the
Foreign Currency of such Loan, determined as of the relevant Currency Valuation
Date.  Upon making such determination, the Administrative Agent shall promptly
notify the Lenders and the Company thereof.
 
(ii)           Prepayment.  If on the date of any determination,(i) other than
as a result of fluctuations in currency exchange rates, (A) the sum of the
aggregate principal Dollar Equivalent of all of the Revolving Credit Exposures
(calculated, with respect to those Credit Events denominated in Foreign
Currencies, as of the most recent Currency Valuation Date with respect to each
such Credit Event) exceeds the Aggregate Commitment, (B) the sum of the
aggregate principal Dollar Equivalent of all of the Revolving Credit Exposures
in respect of extensions of credit hereunder that are denominated in Foreign
Currencies (the “Foreign Currency Exposure”) (so calculated) exceeds the Foreign
Currency Sublimit or (C) the sum of the aggregate principal Dollar Equivalent of
all of the Revolving Credit Exposures in respect of extensions of credit
hereunder to the Subsidiary Borrowers (the “Subsidiary Borrower Exposure”) (so
calculated) exceeds the Subsidiary Borrower Sublimit or (ii) solely as a result
of fluctuations in currency exchange rates, (A) the sum of the aggregate
principal Dollar Equivalent of all of the Revolving Credit Exposures (so
calculated) exceeds 105% of the Aggregate Commitment, (B) the Foreign Currency
Exposure exceeds 105% of the Foreign Currency Sublimit or (C) the Subsidiary
Borrower Exposure exceeds 105% of the Subsidiary Borrower Sublimit, the Company
shall, and shall cause the Subsidiary Borrowers to, if requested by the Required
Lenders (through the Administrative Agent), prepay the Syndicated Loans and
Swingline Loans (and/or provide cover for LC Exposure as specified in Section
2.05(k)) in such amounts as shall be necessary so that after giving effect
thereto (x) the aggregate Revolving Credit Exposure (so calculated) does not
exceed the Commitments, (y) the Foreign Currency Exposure does not exceed the
Foreign Currency Sublimit and (z) the Subsidiary Borrower Exposure does not
exceed the Subsidiary Borrower Sublimit, as applicable.
 
Any prepayment pursuant to this paragraph shall be applied, first, to Swingline
Loans outstanding, second, to Syndicated Loans outstanding and third, as cover
for LC Exposure.
 
(c)           Notices, Etc.  The Company shall notify the Administrative Agent
(and, in the case of prepayment of a Swingline Loan, the Swingline Lender) of
any prepayment hereunder (i) in the case of prepayment of a Eurocurrency
Borrowing in Dollars, by telephone (confirmed by telecopy) not later than 12:00
noon, Local Time, two Business Days before the date of prepayment, (ii) in the
case of prepayment of a Eurocurrency Borrowing in a Foreign Currency, by
telephone (confirmed by telecopy) not later than 12:00 noon, Local Time, three
Business Days before the date of prepayment, (iii) in the case of prepayment of
a Syndicated ABR Borrowing, by telephone (confirmed by telecopy) not later than
12:00 noon, Local Time, on the date of prepayment or (iv) (A) in the case of
prepayment of a Swingline Loan made to the Company, by telephone (confirmed by
telecopy) not later than 12:00 noon, Local Time and (B) in the case of
prepayment of a Swingline Loan made to the Swingline Subsidiary Borrower, by
irrevocable written notice not later than 11:00 a.m., Local Time, on the date of
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.08, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.08.  Promptly following receipt of any such notice relating to a
Syndicated Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof.  Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of a Borrowing of the same Type as
provided in Section 2.02, except as necessary to apply fully the required amount
of a mandatory prepayment.  Each prepayment of a Syndicated Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing.  Prepayments
shall be accompanied by (i) accrued interest to the extent required by Section
2.12 and (ii) break funding payments pursuant to Section 2.15.  If the relevant
Borrower fails to make a timely selection of the Borrowing or Borrowings to be
prepaid, such prepayment shall be applied, first, to pay any outstanding ABR
Borrowings of such Borrower and, second, to other Borrowings of such Borrower in
the order of the remaining duration of their respective Interest Periods (the
Borrowing with the shortest remaining Interest Period to be repaid first).


 
38

--------------------------------------------------------------------------------

 
 
SECTION 2.11. Fees.
 
(a)           Facility Fee.  The Company agrees to pay to the Administrative
Agent for account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the daily amount of the Commitment of such Lender (whether
used or unused) during the period from and including the Effective Date to but
excluding the earlier of the date such Commitment terminates and the Commitment
Termination Date.  Accrued facility fees shall be payable on each Quarterly Date
and on the earlier of the date the Commitments terminate and the Commitment
Termination Date, commencing on the first such date to occur after the date
hereof.  All facility fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).
 
(b)           Letter of Credit Fees.  Each Borrower that is an account party in
respect of any Letter of Credit agrees to pay (i) to the Administrative Agent
for account of each Lender a participation fee with respect to such Lender’s
participations in each such Letter of Credit, which shall accrue at a rate per
annum equal to the Applicable Rate applicable to interest on Eurocurrency Loans
on the average daily amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to the Issuing Lender a fronting fee, which shall
accrue at the rate of 0.125% per annum on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as the Issuing Lender’s
standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder.  Participation fees and
fronting fees accrued through and including each Quarterly Date shall be payable
on the third Business Day following such Quarterly Date, commencing on the first
such date to occur after the Effective Date; provided that all such fees shall
be payable on the date on which the Commitments terminate and any such fees
accruing after the date on which the Commitments terminate shall be payable on
demand.  Any other fees payable to the Issuing Lender pursuant to this paragraph
shall be payable within 10 days after demand.  All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).  Participation fees and fronting fees in respect of
Letters of Credit denominated in Dollars shall be paid in Dollars, and
participation fees and fronting fees in respect of Letters of Credit denominated
in a Foreign Currency shall be paid in such Foreign Currency.


 
39

--------------------------------------------------------------------------------

 
 
(c)           Administrative Agent Fees.  The Company agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Company and the Administrative
Agent.
 
(d)           Payment of Fees.  All fees payable hereunder shall be paid on the
dates due, in Dollars and immediately available funds, to the Administrative
Agent (or to the Issuing Lender, in the case of fees payable to it) for
distribution, in the case of facility fees and participation fees, to the
Lenders entitled thereto.  Fees paid shall not be refundable under any
circumstances.
 
SECTION 2.12. Interest.
 
(a)           ABR Loans.  The Loans (other than Swingline Loans) constituting
each ABR Borrowing (other than any Swingline Loan) shall bear interest at a rate
per annum equal to the Alternate Base Rate plus the Applicable Rate.
 
(b)           Eurocurrency Loans.  The Loans (other than Swingline Loans)
constituting each Eurocurrency Borrowing shall bear interest at a rate per annum
equal to the Adjusted LIBO Rate for the Interest Period for such Borrowing plus
the Applicable Rate.
 
(c)           Swingline Loans.  The Swingline Loans shall bear interest at a
rate per annum equal to (i) the Alternate Base Rate plus the Applicable Rate,
(ii) the Swingline Multicurrency Rate plus the Applicable Rate or (iii) the
Money Market Rate, as applicable.
 
(d)           Default Interest.  Notwithstanding the foregoing, if any principal
of or interest on any Loan or any fee or other amount payable by any Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration,
by mandatory prepayment or otherwise, such overdue amount shall bear interest,
after as well as before judgment, at a rate per annum equal to (i) in the case
of overdue principal of any Loan, 2% plus the rate otherwise applicable to such
Loan as provided above or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
 
(e)           Payment of Interest.  Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and, in the case
of Syndicated Loans, upon termination of the Commitments; provided that
(i) interest accrued pursuant to paragraph (d) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of a Syndicated ABR Loan prior to the Commitment Termination
Date), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Borrowing denominated in Dollars prior to the
end of the Interest Period therefor, accrued interest on such Borrowing shall be
payable on the effective date of such conversion.


 
40

--------------------------------------------------------------------------------

 
 
(f)            Computation.  All interest hereunder shall be computed on the
basis of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year) and interest on all Loans denominated in Pounds Sterling shall be computed
on the basis of a year of 365 days, and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).  The applicable Alternate Base Rate or Adjusted LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
 
SECTION 2.13. Alternate Rate of Interest.  If prior to the commencement of the
Interest Period for any Eurocurrency Borrowing (the currency of such Borrowing
herein called the “Affected Currency”):
 
(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for the Affected Currency for such
Interest Period; or
 
(b)           the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate for the Affected Currency for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their respective Loans included in such Borrowing for such Interest
Period;
 
then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Syndicated Borrowing to, or
the continuation of any Syndicated Borrowing as, a Eurocurrency Borrowing
denominated in the Affected Currency shall be ineffective and (A) if the
Affected Currency is Dollars, such Syndicated Borrowing (unless prepaid) shall
be continued as, or converted to, a Syndicated ABR Borrowing and (B) if the
Affected Currency is a Foreign Currency, such Syndicated Borrowing shall be
prepaid, (ii) if the Affected Currency is Dollars and any Borrowing Request
requests a Eurocurrency Borrowing denominated in Dollars, such Borrowing shall
be made as a Syndicated ABR Borrowing and (iii) if the Affected Currency is a
Foreign Currency, any Borrowing Request that requests a Eurocurrency Borrowing
denominated in the Affected Currency shall be ineffective.
 
SECTION 2.14. Increased Costs.
 
(a)           Increased Costs Generally.  If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Lender;
 
(ii)          impose on any Lender or the Issuing Lender or the London interbank
market any other condition affecting this Agreement or Eurocurrency Loans made
by such Lender or any Letter of Credit or participation therein; or
 
(iii)         subject the Administrative Agent, any Lender the Issuing Lender or
any other recipient of any payments to be made by or on account of any
obligation of the Company or any Subsidiary Borrower hereunder or under any Loan
Documents to any Taxes on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto (other than (A) Indemnified Taxes, (B) Excluded
Taxes, (C) Other Taxes or (D) Connection Income Taxes);


 
41

--------------------------------------------------------------------------------

 
 
and the result of any of the foregoing shall be to increase the cost to such
Person of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan) or to increase the cost to such Person of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Person hereunder (whether of principal, interest
or otherwise), by an amount which such Person deems in its sole discretion to be
material, then, subject to the delivery of a certificate contemplated by
paragraph (c) below, the Company will pay to such Person in Dollars, such
additional amount or amounts as will compensate such Person for such additional
costs incurred or reduction suffered.
 
(b)           Capital Requirements.  If any Lender or the Issuing Lender
determines that any Change in Law regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s or the Issuing
Lender’s capital or on the capital of such Lender’s or the Issuing Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the Issuing Lender, to a level below that which such Lender
or the Issuing Lender or such Lender’s or the Issuing Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Lender’s policies and the policies of such Lender’s or
the Issuing Lender’s holding company with respect to capital adequacy), then,
subject to the delivery of a certificate contemplated by paragraph (c) below,
from time to time the Company will pay to such Lender or the Issuing Lender, as
the case may be, in Dollars, such additional amount or amounts as will
compensate such Lender or the Issuing Lender or such Lender’s or the Issuing
Lender’s holding company for any such reduction suffered.
 
(c)           Certificates from Lenders.  A certificate of a Lender or the
Issuing Lender setting forth in reasonable detail the amount or amounts, in
Dollars, necessary to compensate such Lender or the Issuing Lender or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Company and shall be conclusive absent
manifest error.  The Company shall pay such Lender or the Issuing Lender, as the
case may be, the amount shown as due on any such certificate within 20 days
after receipt thereof.
 
(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation; provided that the Company shall not be required to compensate
a Lender or the Issuing Lender pursuant to this Section for any increased costs
or reductions incurred more than 120 days prior to the date that such Lender or
the Issuing Lender, as the case may be, notifies the Company of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
the Issuing Lender’s intention to claim compensation therefor; providedfurther
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 120-day period referred to above shall be extended to
include the period of retroactive effect thereof.
 
SECTION 2.15. Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period therefor (including as a result of an Event of Default or as a result of
any prepayment pursuant to Section 2.10), (b) the conversion of any Eurocurrency
Loan other than on the last day of an Interest Period therefor, (c) the failure
to borrow, convert, continue or prepay any Eurocurrency Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice is permitted to be revocable under Section 2.10(c) and is revoked in
accordance herewith) (other than as a result of Section 2.13), or (d) the
assignment as a result of a request by the Company pursuant to Section 2.18(b)
of any Eurocurrency Loan other than on the last day of an Interest Period
therefor, then, in any such event, the Company shall compensate each Lender for
the loss, cost and expense attributable to such event.  In the case of a
Eurocurrency Loan, the loss to any Lender attributable to any such event shall
be deemed to include an amount determined by such Lender to be equal to the
excess, if any, of (i) the amount of interest that such Lender would pay for a
deposit equal to the principal amount of such Loan denominated in the currency
of such Loan for the period from the date of such payment, conversion, failure
or assignment to the last day of the then current Interest Period for such Loan
(or, in the case of a failure to borrow, convert or continue, the duration of
the Interest Period that would have resulted from such borrowing, conversion or
continuation) if the interest rate payable on such deposit were equal to the
Adjusted LIBO Rate for such currency for such Interest Period, over (ii) the
amount of interest that such Lender would earn on such principal amount for such
period if such Lender were to invest such principal amount for such period at
the interest rate that would be bid by such Lender (or an affiliate of such
Lender) for deposits denominated in such currency from other banks in the
eurocurrency market at the commencement of such period.  A certificate of any
Lender setting forth in reasonable detail the basis for and calculation of any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Company and shall be conclusive absent
manifest error.  The Company shall pay such Lender the amount shown as due on
any such certificate within 20 days after receipt thereof.


 
42

--------------------------------------------------------------------------------

 
 
SECTION 2.16. Taxes.
 
(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Borrower hereunder or under any other Loan Document shall
be made free and clear of and without deduction for any Indemnified Taxes or
Other Taxes; provided that if any Borrower shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all such required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, each Lender or the Issuing Lender (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made, (ii) such Borrower shall make such deductions and
(iii) such Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
 
(b)           Payment of Other Taxes.  In addition, each Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.
 
(c)           Indemnification by the Borrowers.  Each Borrower shall indemnify
the Administrative Agent, each Lender and the Issuing Lender, within 20 days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Lender or the Issuing Lender, as the case may be, and
any reasonable expenses arising therefrom or with respect thereto; provided that
upon the request, and at the sole expense of, any Borrower, the Administrative
Agent, such Lender or the Issuing Lender, as the case may be, shall reasonably
afford such Borrower the opportunity to contest (at such Borrower’s expense),
and reasonably cooperate with such Borrower in contesting, the imposition of any
Taxes giving rise to such amount; provided that (i) to the extent that any such
Taxes are required by applicable law to be paid prior to commencing any such
contest, such Borrower shall pay or reimburse such Taxes whether or not such
Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority, (ii) such Borrower shall have confirmed in writing to such Person its
obligation to pay such indemnity amounts pursuant to this Agreement, (iii) such
Person shall have received at such Borrower’s sole expense an opinion, in a form
reasonably satisfactory to such Person, of independent tax counsel selected by
such Borrower and reasonably acceptable to such Person to the effect that there
exists a reasonable basis for such contest, (iv) such Borrower shall reimburse
such Person for its reasonable attorneys’ and accountants’ fees and
disbursements incurred in so cooperating with such Borrower in so contesting and
(v) nothing in this paragraph (c) shall be construed to require such Person to
rearrange its tax affairs other than as it sees fit in its sole discretion or to
disclose or provide its tax returns or other information it reasonably considers
confidential or proprietary to any Person.  A certificate setting forth in
reasonable detail the amount of such payment or liability delivered to the
Company by a Lender or the Issuing Lender, or by the Administrative Agent on its
own behalf or on behalf of a Lender or the Issuing Lender, shall be conclusive
absent manifest error.


 
43

--------------------------------------------------------------------------------

 
 
(d)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Borrower to a Governmental Authority,
such Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(e)           U.S. Law Exemptions; Required Certificates.  Any Foreign Lender
that is entitled to an exemption from or reduction of withholding tax under the
law of the jurisdiction in which the Company or any Subsidiary Borrower that is
a Domestic Subsidiary is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement shall deliver to the
Company (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law or reasonably requested by the Company, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate.
 
Without limiting the foregoing, each Foreign Lender, with respect to Loans made
to the Company or any Subsidiary Borrower that is a Domestic Subsidiary, or
Letters of Credit issued for the account of the Company or any such Subsidiary
Borrower, shall deliver to the Company and each such Subsidiary Borrower, with
copies to the Administrative Agent, two copies of U.S. Internal Revenue Service
Form W-8BEN, Form W-8IMY or Form W-8ECI (together with all underlying
attachments), as applicable, or, in the case of a Foreign Lender claiming
exemption from the withholding of U.S. federal income tax under Section 871(h)
or 881(c) of the Code with respect to payments of “portfolio interest,” a
certificate representing that such Foreign Lender is not (i) a “bank” for
purposes of Section 881(c) of the Code, (ii) a ten-percent shareholder of the
Company (within the meaning of Section 871(h)(3)(B) of the Code) or (iii) a
controlled foreign corporation related to the Company (within the meaning of
Section 864(d)(4) of the Code) (provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide
such certificate on behalf of each such direct and indirect partner), and a
Form W-8BEN or Form W-8IMY (together with all underlying attachments), as
applicable, or any subsequent versions thereof or successors thereto, in all
cases properly completed and duly executed by such Foreign Lender claiming
complete exemption from, or a reduced rate of, withholding of U.S. federal
income tax on all payments by or on account of any obligation of the Company or
(if applicable) such Subsidiary Borrower under this Agreement or under any other
Loan Document.  Such forms shall be delivered by each such Foreign Lender on or
before the date it becomes a party to this Agreement.  In addition, each such
Foreign Lender shall deliver such forms immediately prior to the obsolescence or
invalidity of any form previously delivered by such Foreign Lender.  Each such
Foreign Lender shall promptly notify the Company and (if applicable) such
Subsidiary Borrower at any time it determines that it is no longer in a position
to provide any previously delivered certificate to the Person(s) to whom such
certificate was previously delivered (or any other form of certification adopted
by the U.S. taxing authorities for such purpose).
 
(f)           Foreign Subsidiary Borrower Exemptions; Required Certificates.  If
the Administrative Agent or any Lender is entitled to an exemption from or
reduction in the rate of the imposition, deduction or withholding of any
Indemnified Tax or Other Tax under the laws of the jurisdiction in which any
Subsidiary Borrower that is a Foreign Subsidiary is organized or engaged in
business, or any treaty to which such jurisdiction is a party, with respect to
payments by such Subsidiary Borrower under this Agreement or any other Loan
Document, then the Administrative Agent or such Lender (as the case may be)
shall deliver to such Subsidiary Borrower or the relevant Governmental
Authority, in the manner and at the time or times prescribed by applicable law
or as reasonably requested by the Company (at least 60 days prior to the due
date required for submission thereof), such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Company as will permit such payments to be made without the imposition,
deduction or withholding of such Indemnified Tax or Other Tax or at a reduced
rate, provided that the Administrative Agent or such Lender is legally entitled
to complete, execute and deliver such documentation and in its reasonable
judgment such completion, execution or submission would not materially prejudice
its commercial or legal position or require disclosure of information it
considers confidential or proprietary.


 
44

--------------------------------------------------------------------------------

 
 
(g)           Refunds.  If the Administrative Agent, a Lender or the Issuing
Lender determines, in its reasonable discretion, that it has received a refund
of any Taxes or Other Taxes as to which it has been indemnified by any Borrower
or with respect to which any Borrower has paid additional amounts pursuant to
this Section, it shall pay over such refund to such Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by such Borrower
under this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent, such
Lender or the Issuing Lender, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided that such Borrower, upon the request of the
Administrative Agent, such Lender or the Issuing Lender, agrees to repay the
amount paid over to such Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority, other than any such penalties,
interest or other charges attributable to the gross negligence or willful
misconduct of the Administrative Agent, such Lender or the Issuing Lender, as
applicable) to the Administrative Agent, such Lender or the Issuing Lender in
the event the Administrative Agent, such Lender or the Issuing Lender is
required to repay such refund to such Governmental Authority.  This Section
shall not be construed to require the Administrative Agent, any Lender or the
Issuing Lender to make available its tax returns (or any other information
relating to its taxes which it deems confidential or proprietary) to any
Borrower or any other Person.
 
(h)           Lender Indemnity.  Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes or
Other Taxes, only to the extent that the Company has not already indemnified the
Administrative Agent for such Indemnified Taxes or Other Taxes and without
limiting the obligation of the Company to do so) attributable to such Lender
that are paid or payable by the Administrative Agent in connection with this
Agreement or any Loan Documents and any reasonable expenses arising therefrom or
with respect thereto, whether or not such amounts were correctly or legally
imposed or asserted by the relevant Governmental Authority.  The indemnity under
this Section 2.16(h) shall be paid within 20 days after the Administrative Agent
delivers to the applicable Lender a certificate stating the amount so paid or
payable by the Administrative Agent.  Such certificate shall be conclusive of
the amount so paid or payable absent manifest error.
 
(i)           FATCA.  If a payment made to a Lender under this Agreement would
be subject to U.S. federal withholding tax imposed by FATCA if such Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Administrative Agent and the Company, at the time or
times prescribed by law and at such time or times reasonably requested by the
Administrative Agent or the Company, such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Administrative Agent or the
Company as may be necessary for the Administrative Agent, the Company and any
Subsidiary Borrower that is a Domestic Subsidiary to comply with its obligations
under FATCA, to determine that such Lender has or has not complied with such
Lender’s obligations under FATCA and, as necessary, to determine the amount to
deduct and withhold from such payment.  Solely for purposes of this Section
2.17(i), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.


 
45

--------------------------------------------------------------------------------

 
 
SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
 
(a)           Payments by the Obligors.  Each Obligor shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or under Section 2.14, 2.15 or 2.16, or
otherwise) or under any other Loan Document (except to the extent otherwise
provided therein) prior to 12:00 noon, Local Time, on the date when due, in
immediately available funds, without set-off or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at the Administrative Agent’s Account,
except as otherwise expressly provided in the relevant Loan Document and except
payments to be made directly to the Issuing Lender or the Swingline Lender as
expressly provided herein and payments pursuant to Sections 2.14, 2.15, 2.16 and
10.03, which shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension.  All amounts owing under this
Agreement (including facility fees, payments required under Section 2.14, and
payments required under Section 2.15 relating to any Loan denominated in
Dollars, but not including principal of, and interest on, any Loan denominated
in any Foreign Currency or payments relating to any such Loan required under
Section 2.15, which are payable in such Foreign Currency) or under any other
Loan Document (except to the extent otherwise provided therein) are payable in
Dollars.  Notwithstanding the foregoing, if any Borrower shall fail to pay any
principal of any Loan when due (whether at stated maturity, by acceleration, by
mandatory prepayment or otherwise) or shall fail to pay any reimbursement
obligation in respect of any LC Disbursement when due, the unpaid portion of
such Loan or reimbursement obligation shall, if such Loan or reimbursement
obligation is not denominated in Dollars, automatically be redenominated in
Dollars on the due date thereof (or, if such due date is a day other than the
last day of the Interest Period therefor, on the last day of such Interest
Period) in an amount equal to the Dollar Equivalent thereof on the date of such
redenomination and such principal or reimbursement obligation shall be payable
on demand; and if any Borrower shall fail to pay any interest on any Loan that
is not denominated in Dollars or on any LC Disbursement made pursuant to a
Letter of Credit that is not denominated in Dollars, such interest shall
automatically be redenominated in Dollars on the due date therefor (or, if such
due date is a day other than the last day of the Interest Period therefor, on
the last day of such Interest Period) in an amount equal to the Dollar
Equivalent thereof on the date of such redenomination and such interest shall be
payable on demand.
 
(b)           Application of Insufficient Payments.  If at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, to pay interest and fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, to pay
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.
 
(c)           Pro Rata Treatment.  Except to the extent otherwise provided
herein:  (i) each Syndicated Borrowing shall be made from the Lenders, each
payment of facility fee under Section 2.11 shall be made for account of the
Lenders, and each termination or reduction of the amount of the Commitments
under Section 2.08 shall be applied to the respective Commitments of the
Lenders, pro rata according to the amounts of their respective Commitments;
(ii) each Syndicated Borrowing shall be allocated pro rata among the Lenders
according to the amounts of their respective Commitments (in the case of the
making of Syndicated Loans) or their respective Loans that are to be included in
such Borrowing (in the case of conversions and continuations of Loans);
(iii) each payment or prepayment of principal of Syndicated Loans by any
Borrower shall be made for account of the Lenders pro rata in accordance with
the respective unpaid principal amounts of the Syndicated Loans held by them;
and (iv) each payment of interest on Syndicated Loans by any Borrower shall be
made for account of the Lenders pro rata in accordance with the amounts of
interest on such Loans then due and payable to the respective Lenders.


 
46

--------------------------------------------------------------------------------

 
 
(d)           Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Syndicated Loans or
participations in LC Disbursements or Swingline Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its
Syndicated Loans and participations in LC Disbursements and Swingline Loans and
accrued interest thereon then due than the proportion received by any other
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Syndicated Loans and participations in
LC Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Syndicated Loans and participations in LC Disbursements and
Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by any Obligor pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Company or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall
apply).  Each Obligor consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Obligor rights of set-off and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Obligor in the amount of
such participation.
 
(e)           Presumptions of Payment.  Unless the Administrative Agent shall
have received notice from the relevant Borrower prior to the date on which any
payment is due to the Administrative Agent for account of the Lenders or the
Issuing Lender hereunder that such Borrower will not make such payment, the
Administrative Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Lender, as the case may be, the amount
due.  In such event, if the relevant Borrower has not in fact made such payment,
then each of the Lenders or the Issuing Lender, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the Issuing Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (including
without limitation the Overnight Foreign Currency Rate in the case of Loans
denominated in a Foreign Currency).
 
(f)           Certain Deductions by the Administrative Agent.  If any Lender
shall fail to make any payment required to be made by it pursuant to Section
2.04(c), 2.05(e) or (f), 2.06(b), 2.17(e) or 10.03(c), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
(i) apply any amounts thereafter received by the Administrative Agent for
account of such Lender and for the benefit of the Administrative Agent, the
Swingline Lender or the Issuing Lender to satisfy such Lender’s obligations
under such Sections until all such unsatisfied obligations are fully paid and/or
(ii) hold any such amounts in a segregated account as cash collateral for, and
application to, any future funding obligations of such Lender under such
Sections; in the case of each of (i) and (ii) above, in any order as determined
by the Administrative Agent in its discretion.


 
47

--------------------------------------------------------------------------------

 
 
(g)           Payments in Foreign Currencies by the Administrative Agent
Generally.  With respect to the payment of any amount denominated in euros or in
a National Currency, the Administrative Agent shall not be liable to the
Borrowers or any of the Lenders in any way whatsoever for any delay, or the
consequences of any delay, in the crediting to any account of any amount
required by this Agreement to be paid by the Administrative Agent if the
Administrative Agent shall have taken all relevant steps to achieve, on the date
required by this Agreement, the payment of such amount in immediately available,
freely transferable, cleared funds (in euros or in such National Currency, as
the case may be) to the account of any Lender in the Participating Member State
which the relevant Borrower or such Lender, as the case may be, shall have
specified for such purpose.  For the purposes of this paragraph, “all relevant
steps” means all such steps as may be prescribed from time to time by the
regulations or operating procedures of such clearing or settlement system as the
Administrative Agent may from time to time determine for the purpose of clearing
or settling payments in euros or such National Currency.
 
SECTION 2.18. Mitigation Obligations; Replacement of Lenders.
 
(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 2.14, or if the Company is required to pay any
additional amount to any Lender or any Governmental Authority for account of any
Lender pursuant to Section 2.16, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.14 or 2.16, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Company hereby agrees to pay, within
20 days after written demand therefor, all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment;
provided that such Lender shall use reasonable efforts to notify the Company in
advance before incurring such cost or expense which such Lender deems to be
material.
 
(b)           Replacement of Lenders.  If (i) any Lender requests compensation
under Section 2.14, (ii) the Company is required to pay any additional amount to
any Lender or any Governmental Authority for account of any Lender pursuant to
Section 2.16, (iii) any Lender becomes a Defaulting Lender or (iv) any Lender
refuses to consent to any amendment, modification or waiver of this Agreement or
any other Loan Documents that pursuant hereto or thereto requires the consent of
all of the Lenders (or all of the Lenders affected thereby), then the Company
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Company
shall have received the prior written consent of the Administrative Agent (and,
if a Commitment is being assigned, the Issuing Lender and the Swingline Lender),
which consent shall not unreasonably be withheld, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company (in the case of all other amounts) and (iii) in the case of
any such assignment resulting from a claim for compensation under Section 2.14
or payments required to be made pursuant to Section 2.16, such assignment will
result in a reduction in such compensation or payments.  A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Company to require such assignment and delegation cease to apply.


 
48

--------------------------------------------------------------------------------

 
 
SECTION 2.19. Designation of Subsidiary Borrowers.
 
(a)           Designation of Subsidiary Borrowers.  Subject to the terms and
conditions of this Section (including paragraph (b) of this Section), the
Company may, at any time or from time to time upon not less than 10 Business
Days’ notice to the Administrative Agent (or such other period which is
acceptable to the Administrative Agent), request that a wholly-owned Subsidiary
specified in such notice become a party to this Agreement as a Borrower;
provided that each such designation shall be subject to the prior approval of
the Administrative Agent and the Lenders (which approval shall not be
unreasonably withheld; it being understood and agreed that no such approval
shall be required for (i) a Dutch Subsidiary Borrower or (ii) a Subsidiary
Borrower that is a Domestic Subsidiary).  The Administrative Agent shall upon
receipt of such notice from the Company promptly notify each Lender of the
Company’s designation.  Upon such approval and the satisfaction of the
conditions specified in paragraph (b) of this Section, such Subsidiary shall
become a party to this Agreement as a Borrower hereunder and shall be entitled
to borrow Loans or request the issuance of Letters of Credit on and subject to
the terms and conditions of this Agreement, and the Administrative Agent shall
promptly notify the Lenders of such designation.
 
(b)           Conditions Precedent to Designation Effectiveness.  The
designation by the Company of any wholly-owned Subsidiary as a Subsidiary
Borrower hereunder shall not become effective until the date on which the
Administrative Agent shall have received (for prompt distribution to the
Lenders) each of the following documents (each of which shall be satisfactory to
the Administrative Agent in form and substance):
 
(i)           Designation Letter.  A Subsidiary Borrower Designation Letter,
duly completed and executed by the Company and the relevant Subsidiary,
delivered to the Administrative Agent at least 5 Business Days before the date
on which such Subsidiary is proposed to become a Subsidiary Borrower;
 
(ii)          Opinion of Counsel.  If requested by the Administrative Agent, a
favorable written opinion (addressed to the Administrative Agent and the Lenders
and appropriately dated) of counsel to such Subsidiary satisfactory to the
Administrative Agent in the jurisdiction in which such Subsidiary is organized;
 
(iii)         Corporate Documents.  Such documents and certificates as the
Administrative Agent may reasonably request (including certified copies of the
organizational documents of such Subsidiary and of resolutions of its board of
directors authorizing such Subsidiary becoming a Borrower hereunder, and of all
documents evidencing all other necessary corporate or other action required with
respect to such Subsidiary Borrower becoming party to this Agreement); and
 
(iv)        Other Documents.  Receipt of such other documents relating thereto
as the Administrative Agent or its counsel may reasonably request, which may
include other documents that are consistent with conditions for Subsidiary
Borrowers set forth in Section 4.01.


 
49

--------------------------------------------------------------------------------

 
 
(c)           Termination of Subsidiary Borrowers.  The Company may, at any time
at which a Subsidiary Borrower shall not be an account party with respect to an
outstanding Letter of Credit and which shall have no unpaid LC Disbursements or
unpaid interest on any LC Disbursements and no Loans or any other amounts
hereunder or under any other Loan Documents shall be outstanding to such
Subsidiary Borrower, terminate such Subsidiary Borrower as a Borrower hereunder
by delivering to the Administrative Agent an executed notice thereof (each a
“Subsidiary Borrower Termination Letter”), substantially in the form of Exhibit
F.  Any Subsidiary Borrower Termination Letter furnished hereunder shall be
effective upon receipt thereof by the Administrative Agent (which shall promptly
so notify the Lenders and the Issuing Lender), whereupon all commitments of the
Issuing Lender to issue Letters of Credit for account of such Subsidiary
Borrower and all commitments of the Lenders to make Loans to such Subsidiary
Borrower and all of rights of such Subsidiary Borrower hereunder shall terminate
and such Subsidiary Borrower shall immediately cease to be a Borrower
hereunder.  Notwithstanding anything herein to the contrary, the delivery of a
Subsidiary Borrower Termination Letter with respect to any Subsidiary Borrower
shall not terminate (i) any obligation of such Subsidiary Borrower that remains
unpaid at the time of such delivery (including any obligation arising thereafter
in respect of such Subsidiary Borrower under Section 2.16) or (ii) the
obligations of the Company under Article III with respect to any such unpaid
obligations.
 
SECTION 2.20. Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
(a)           fees shall cease to accrue on the Commitment of such Defaulting
Lender pursuant to Section 2.11(a);
 
(b)           the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 10.02); provided, that this
clause (b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender, or
each Lender affected thereby;
 
(c)           if any Swingline Exposure or LC Exposure exists at the time such
Lender becomes a Defaulting Lender then:
 
(i)           all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
the sum of all non-Defaulting Lenders’ Revolving Credit Exposures plus such
Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the total
of all non-Defaulting Lenders’ Commitments;
 
(ii)          if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Company shall within one (1) Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize for the benefit of the Issuing
Lender only the Borrowers’ obligations corresponding to such Defaulting Lender’s
LC Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.05(k) for so
long as such LC Exposure is outstanding;


 
50

--------------------------------------------------------------------------------

 
 
(iii)         if the Company cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.11(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
 
(iv)        if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.11(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and
 
(v)          if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of the Issuing
Lender or any other Lender hereunder, all facility fees that otherwise would
have been payable to such Defaulting Lender (solely with respect to the portion
of such Defaulting Lender’s Commitment that was utilized by such LC Exposure)
and letter of credit fees payable under Section 2.11(b) with respect to such
Defaulting Lender’s LC Exposure shall be payable to the Issuing Lender until and
to the extent that such LC Exposure is reallocated and/or cash collateralized;
and
 
(d)           so long as such Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and the Issuing Lender
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure and the Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Company in
accordance with Section 2.20(c), and participating interests in any such newly
made Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
2.20(c)(i) (and such Defaulting Lender shall not participate therein).
 
If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Lender has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Lender shall
not be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Lender, as the case may be, shall have entered
into arrangements with the Company or such Lender, satisfactory to the Swingline
Lender or the Issuing Lender, as the case may be, to defease any risk to it in
respect of such Lender hereunder.
 
In the event that the Administrative Agent, the Company, the Swingline Lender
and the Issuing Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.


 
51

--------------------------------------------------------------------------------

 
 
ARTICLE III

 
GUARANTEE
 
SECTION 3.01. The Guarantee.
 
(a)           The Company hereby guarantees to each Lender and the
Administrative Agent and their respective successors and assigns the prompt
payment in full when due (whether at stated maturity, by acceleration or
otherwise) of the Obligations of each Subsidiary Borrower (such Obligations
being herein collectively called the “Company Guaranteed Obligations”).  The
Company hereby further agrees that if any Subsidiary Borrower shall fail to pay
in full when due (whether at stated maturity, by acceleration or otherwise) any
of the Company Guaranteed Obligations owing by such Subsidiary, the Company will
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Company
Guaranteed Obligations, the same will be promptly paid in full when due (whether
at extended maturity, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.
 
(b)           The Subsidiary Guarantors hereby jointly and severally guarantee
to each Lender and the Administrative Agent and their respective successors and
assigns the prompt payment in full when due (whether at stated maturity, by
acceleration or otherwise) of the Obligations of each Borrower (other than such
Subsidiary Guarantor) (such Obligations being herein collectively called the
“Subsidiary Borrower Guaranteed Obligations” and, together with the Company
Guaranteed Obligations, the “Guaranteed Obligations”).  The Subsidiary
Guarantors hereby further jointly and severally agree that if any Borrower shall
fail to pay in full when due (whether at stated maturity, by acceleration or
otherwise) any of the Subsidiary Borrower Guaranteed Obligations, the Subsidiary
Guarantors will promptly pay the same, without any demand or notice whatsoever,
and that in the case of any extension of time of payment or renewal of any of
the Subsidiary Borrower Guaranteed Obligations, the same will be promptly paid
in full when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.
 
SECTION 3.02. Obligations Unconditional.  The obligations of the Guarantors
under Section 3.01 are absolute and unconditional, joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the obligations of any Borrower under this Agreement or any other agreement
or instrument referred to herein, or any substitution, release or exchange of
any other guarantee of or security for any of the Guaranteed Obligations, and,
also to the fullest extent permitted by applicable law, irrespective of any
other circumstance whatsoever that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor, it being the intent of
this Section that the obligations of the Guarantors hereunder shall be absolute
and unconditional, joint and several, under any and all circumstances.  Without
limiting the generality of the foregoing, it is agreed that, to the fullest
extent permitted by applicable law, the occurrence of any one or more of the
following shall not alter or impair the liability of the Guarantors hereunder,
which shall remain absolute and unconditional as described above:
 
(i)           at any time or from time to time, without notice to the
Guarantors, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;
 
(ii)          any of the acts mentioned in any of the provisions of this
Agreement or any other agreement or instrument referred to herein shall be done
or omitted;


 
52

--------------------------------------------------------------------------------

 
 
(iii)         the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be modified,
supplemented or amended in any respect, or any right under this Agreement or any
other agreement or instrument referred to herein shall be waived or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be
released or exchanged in whole or in part or otherwise dealt with; or
 
(iv)        any lien or security interest granted to, or in favor of, the
Administrative Agent or any Lender or Lenders as security for any of the
Guaranteed Obligations shall fail to be perfected.
 
The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent or any Lender exhaust any right, power or remedy or proceed against any
Borrower under this Agreement or any other agreement or instrument referred to
herein, or against any other Person under any other guarantee of, or security
for, any of the Guaranteed Obligations.
 
SECTION 3.03. Reinstatement.  The obligations of the Guarantors under this
Article shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Borrower in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise, and the Guarantors jointly and severally agree
that they will indemnify the Administrative Agent and each Lender on demand for
all reasonable costs and expenses (including reasonable fees of counsel)
incurred by the Administrative Agent or such Lender in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law.
 
SECTION 3.04. Subrogation.  The Guarantors hereby jointly and severally agree
that until the payment and satisfaction in full of all Guaranteed Obligations
and the expiration and termination of the Commitments of the Lenders under this
Agreement they shall not exercise any right or remedy arising by reason of any
performance by them of their guarantee in Section 3.01, whether by subrogation
or otherwise, against any Borrower or any other guarantor of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.
 
SECTION 3.05. Remedies.  The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of the Borrowers under
this Agreement may be declared to be forthwith due and payable as provided in
Article VIII (and shall be deemed to have become automatically due and payable
in the circumstances provided in Article VIII) for purposes of Section 3.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against any Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by any Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 3.01.
 
SECTION 3.06. Instrument for the Payment of Money.  Each Guarantor hereby
acknowledges that the guarantee in this Article constitutes an instrument for
the payment of money, and consents and agrees that any Lender or the
Administrative Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring motions and/or actions under New York CPLR Section 3213.


 
53

--------------------------------------------------------------------------------

 
 
SECTION 3.07. Continuing Guarantee.  The guarantee in this Article is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.
 
SECTION 3.08. Rights of Contribution.  The Subsidiary Guarantors hereby agree,
as between themselves, that if any Subsidiary Guarantor shall become an Excess
Funding Guarantor (as defined below) by reason of the payment by such Subsidiary
Guarantor of any Guaranteed Obligations, each other Subsidiary Guarantor shall,
on demand of such Excess Funding Guarantor (but subject to the next sentence),
pay to such Excess Funding Guarantor an amount equal to such Subsidiary
Guarantor’s Pro Rata Share (as defined below and determined, for this purpose,
without reference to the properties, debts and liabilities of such Excess
Funding Guarantor) of the Excess Payment (as defined below) in respect of such
Guaranteed Obligations.  The payment obligation of a Subsidiary Guarantor to any
Excess Funding Guarantor under this Section shall be subordinate and subject in
right of payment to the prior payment in full of the obligations of such
Subsidiary Guarantor under the other provisions of this Article and such Excess
Funding Guarantor shall not exercise any right or remedy with respect to such
excess until payment and satisfaction in full of all of such obligations.
 
For purposes of this Section, (i) “Excess Funding Guarantor” means, in respect
of any Guaranteed Obligations, a Subsidiary Guarantor that has paid an amount in
excess of its Pro Rata Share of such Guaranteed Obligations, (ii) “Excess
Payment” means, in respect of any Guaranteed Obligations, the amount paid by an
Excess Funding Guarantor in excess of its Pro Rata Share of such Guaranteed
Obligations and (iii) “Pro Rata Share” means, for any Subsidiary Guarantor, the
ratio (expressed as a percentage) of (x) the amount by which the aggregate
present fair saleable value of all properties of such Subsidiary Guarantor
(excluding any shares of stock of any other Subsidiary Guarantor) exceeds the
amount of all the debts and liabilities of such Subsidiary Guarantor (including
contingent, subordinated, unmatured and unliquidated liabilities, but excluding
the obligations of such Subsidiary Guarantor hereunder and any obligations of
any other Subsidiary Guarantor that have been guaranteed by such Subsidiary
Guarantor) to (y) the amount by which the aggregate fair saleable value of all
properties of all of the Subsidiary Guarantors exceeds the amount of all the
debts and liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of the Company and the
Subsidiary Guarantors hereunder and under the other Loan Documents) of all of
the Subsidiary Guarantors, determined (A) with respect to any Subsidiary
Guarantor that is a party hereto on the Effective Date, as of the Effective
Date, and (B) with respect to any other Subsidiary Guarantor, as of the date
such Subsidiary Guarantor becomes a Subsidiary Guarantor hereunder.
 
SECTION 3.09. General Limitation on Guarantee Obligations.  In any action or
proceeding involving any state corporate law, or any state or Federal
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Subsidiary Guarantor under
Section 3.01 would otherwise, taking into account the provisions of
Section 3.08, be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under Section 3.01, then, notwithstanding any other provision
hereof to the contrary, the amount of such liability shall, without any further
action by such Subsidiary Guarantor, any Lender, the Administrative Agent or any
other Person, be automatically limited and reduced to the highest amount that is
valid and enforceable and not subordinated to the claims of other creditors as
determined in such action or proceeding.


 
54

--------------------------------------------------------------------------------

 
 
ARTICLE IV

 
REPRESENTATIONS AND WARRANTIES
 
The Company represents and warrants to the Lenders that:
 
SECTION 4.01. Organization; Powers.  Each of the Company and its Subsidiaries
(other than any Immaterial Subsidiary) (a) is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization,
(b) has all requisite power and authority to carry on its business as now
conducted and (c) is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required, except, in the case of
clause (b) or (c) above, where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
SECTION 4.02. Authorization; Enforceability.  The Transactions are within each
Obligor’s corporate powers and have been duly authorized by all necessary
corporate and, if required, by all necessary shareholder action.  This Agreement
has been duly executed and delivered by each Obligor and constitutes, and each
of the other Loan Documents to which it is a party when executed and delivered
by such Obligor will constitute, a legal, valid and binding obligation of such
Obligor, enforceable against each Obligor in accordance with its terms, except
as such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium or similar laws of general applicability affecting
the enforcement of creditors’ rights and (b) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
 
SECTION 4.03. Governmental Approvals; No Conflicts.  The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except for (i) such as have been obtained
or made and are in full force and effect and (ii) filings and recordings in
respect of the Liens created pursuant to the Security Documents, (b) will not
violate any Requirement of Law applicable to the Company or any of its
Subsidiaries (other than any Immaterial Subsidiaries), (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon the Company or any of its Subsidiaries (other than any Immaterial
Subsidiaries) or assets, or give rise to a right thereunder to require any
payment to be made by any such Person, and (d) except for the Liens created
pursuant to the Security Documents, will not result in the creation or
imposition of any Lien on any asset of the Company or any of its Subsidiaries.
 
SECTION 4.04.  Financial Condition; No Material Adverse Change.
 
(a)           Financial Condition.  The Company has heretofore furnished to the
Lenders its consolidated balance sheet and statements of income, stockholders’
equity and cash flows as of and for the fiscal year ended December 31, 2010,
reported on by BDO USA, LLP, independent public accountants.  Such financial
statements present fairly, in all material respects, the financial condition and
results of operations and cash flows of the Company and its Subsidiaries as of
such date and for such period in accordance with GAAP.
 
(b)           No Material Adverse Change.  Since December 31, 2010, there has
been no material adverse change in the business, assets, operations or
condition, financial or otherwise, of the Company and its Subsidiaries, taken as
a whole.


 
55

--------------------------------------------------------------------------------

 
 
SECTION 4.05. Properties.
 
(a)           Property Generally.  Each of the Company and its Subsidiaries
(other than any Immaterial Subsidiary) has good title to, or valid leasehold
interests in, all its real and personal property material to its business,
subject only to Liens permitted by Section 7.02 and except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.
 
(b)           Intellectual Property.  Each of the Company and its Subsidiaries
(other than any Immaterial Subsidiary) owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
 
SECTION 4.06. Litigation and Environmental Matters.
 
(a)           Actions, Suits and Proceedings.  There are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority now pending
against or, to the knowledge of the Company, threatened against or affecting the
Company or any of its Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the actions, suits and proceedings disclosed
in Schedule 4.06(a)) or (ii) that involve this Agreement, any other Loan
Document or the Transactions.
 
(b)           Environmental Matters.  Each of the Company and its Subsidiaries
has obtained all environmental, health and safety permits, licenses and other
authorizations required under all Environmental Laws to carry on its business as
now being or as proposed to be conducted, except to the extent failure to have
any such permit, license or authorization, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.  Each
of such permits, licenses and authorizations is in full force and effect and
each of the Company and its Subsidiaries is in compliance with the terms and
conditions thereof, and is also in compliance with all other limitations,
restrictions, conditions, standards, prohibitions, requirements, obligations,
schedules and timetables contained in any applicable Environmental Law or in any
regulation, code, plan, order, decree, judgment, injunction, notice or demand
letter issued, entered, promulgated or approved thereunder, except to the extent
failure to comply therewith, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect (other than the
matters disclosed in Schedule 4.06(b)).
 
(c)           Disclosed Matters.  Since the date hereof, there has been no
change in the status of the actions, suits, proceedings and other matters
disclosed in Schedules 4.06(a) and 4.06(b) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
 
SECTION 4.07. Compliance with Laws and Agreements.  Each of the Company and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  No Default has occurred and is
continuing.
 
SECTION 4.08.  Investment Company Status.  Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.


 
56

--------------------------------------------------------------------------------

 
 
SECTION 4.09.  Taxes.  Each of the Company and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which such Person has set aside on its books adequate
reserves in accordance with GAAP or (b) to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.
 
SECTION 4.10. ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $40,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $40,000,000 the fair
market value of the assets of all such underfunded Plans.
 
SECTION 4.11.  Disclosure.  The Company has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  None of the reports, financial statements,
certificates or other information furnished in writing by or on behalf of the
Obligors to the Administrative Agent or the Lenders in connection with the
negotiation of this Agreement and the other Loan Documents or delivered
hereunder or thereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Company represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
 
SECTION 4.12. Use of Credit.  Neither the Company nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock, and no part of the proceeds of any extension of
credit hereunder will be used to buy or carry any Margin Stock.
 
SECTION 4.13.  Subsidiaries.  Set forth in Schedule 4.13 is a complete and
correct list of all of the Subsidiaries of the Company as of the date hereof,
together with, for each Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding ownership interests in such Subsidiary and
(iii) the nature of the ownership interests held by each such Person and the
percentage of ownership of such Subsidiary represented by such ownership
interests.  Except as disclosed in Schedule 4.13, (x) each of the Company and
its Subsidiaries owns, free and clear of Liens (other than Liens created
pursuant to the Security Documents and Permitted Encumbrances), and has the
unencumbered right to vote, all outstanding ownership interests in each
Subsidiary shown to be held by it in Schedule 4.13, (y) all of the issued and
outstanding Capital Stock of each Subsidiary organized as a corporation is
validly issued, fully paid and nonassessable and (z) there are no outstanding
Equity Rights with respect to each such Subsidiary.
 
SECTION 4.14. Labor Matters.  There are no strikes or other labor disputes
against the Company or any of its Subsidiaries pending or, to the knowledge of
the Company, threatened, other than any thereof that (individually or in the
aggregate) could not reasonably be expected to result in a Material Adverse
Effect.  Hours worked by and payment made to employees of the Company and its
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable law, regulation or order of any Governmental Authority dealing
with such matters that (individually or in the aggregate) could reasonably be
expected to result in a Material Adverse Effect.  All payments due from the
Company or any of its Subsidiaries on account of employee health and welfare
insurance that (individually or in the aggregate) could reasonably be expected
to result in a Material Adverse Effect if not paid have been paid or accrued as
a liability on the books of the Company or the relevant Subsidiary.


 
57

--------------------------------------------------------------------------------

 
 
SECTION 4.15.  Representations and Warranties Affecting Certain Subsidiary
Borrowers.  In the case of each Subsidiary Borrower that is a Foreign
Subsidiary:  (a) no authorizations, approvals or consents of, and no filings or
registrations with, any Governmental Authority are necessary for the execution,
delivery or performance by such Subsidiary Borrower of the Subsidiary Borrower
Designation Letter to which it is a party (if applicable), this Agreement or any
other Loan Documents or for the validity or enforceability of any thereof or for
the Borrowings (if any) by or other extensions of credit to such Subsidiary
Borrower hereunder; (b) to ensure the legality, validity, enforceability or
admissibility in evidence of this Agreement against such Subsidiary Borrower, it
is not necessary that this Agreement or any other document be filed or recorded
with any Governmental Authority or that any stamp or similar tax be paid on or
in respect of this Agreement, or any other document other than such filings and
recordations that have already been made and such stamp or similar taxes that
have already been paid; (c) each of this Agreement and the other Loan Documents
to which such Subsidiary Borrower is a party is in proper legal form under the
law of the jurisdiction of organization of each Subsidiary Borrower for the
enforcement thereof against each Subsidiary Borrower, and all formalities
required in the jurisdiction of organization of such Subsidiary Borrower for the
validity and enforceability of this Agreement and such other Loans Documents
(including any necessary registration, recording or filing with any court or
other authority in such jurisdiction) have been accomplished, and no Indemnified
Taxes or Other Taxes are required to be paid to such jurisdiction, or any
political subdivision thereof or therein, and no notarization is required, for
the validity and enforceability thereof; (d) such Subsidiary Borrower is subject
to administrative civil and commercial law with respect to its obligations under
the Loan Documents, and the execution, delivery and performance of the Loan
Documents by such Subsidiary Borrower constitute private and commercial acts
rather than public or governmental acts (to the extent that these concepts are
applicable under the law of its jurisdiction of organization); and (e) under the
laws of the jurisdiction in which such Subsidiary Borrower is located, such
Subsidiary Borrower is not entitled to immunity on the ground of sovereignty or
the like from the jurisdiction of any court or from any action, suit or
proceeding, or the service of process in connection therewith, arising under the
Loan Documents.
 
ARTICLE V

 
CONDITIONS
 
SECTION 5.01.  Effective Date.  The obligations of the Lenders to make Loans and
of the Issuing Lender to issue Letters of Credit hereunder shall not become
effective until the date on which the Administrative Agent shall have received
each of the following documents, each of which shall be satisfactory to the
Administrative Agent (and to the extent specified below, to each Lender) in form
and substance (or such condition shall have been waived in accordance with
Section 10.02):
 
(a)           Executed Counterparts.  From each party hereto a counterpart of
this Agreement signed on behalf of such party.
 
(b)           Opinion of Counsel to the Obligors.  An opinion, addressed to the
Administrative Agent and the Lenders and dated the Effective Date, of (i)
William M. Haskel, General Counsel of the Company, substantially in the form of
Exhibit D-1 and (ii) Simpson Thacher & Bartlett LLP, special New York counsel to
the Obligors, substantially in the form of Exhibit D-2, in each case in form and
substance satisfactory to the Administrative Agent and, in each case covering
such other matters relating to the Company, the other Obligors, this Agreement
or the Transactions as the Required Lenders shall reasonably request (and the
Company hereby instructs such counsel to deliver such opinion to the Lenders and
the Administrative Agent).


 
58

--------------------------------------------------------------------------------

 
 
(c)           Corporate Documents.  Such documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of each Obligor, the authorization of
the Transactions and any other legal matters relating to the Obligors, this
Agreement or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.
 
(d)           Officer’s Certificate.  A certificate, dated the Effective Date
and signed by the President, a Vice President or a Financial Officer of the
Company, confirming compliance with the conditions set forth in the lettered
clauses of the first sentence of Section 5.02.
 
(e)           Pledge Agreement.  A Pledge Agreement in respect of 66% of the
capital stock of CBMX Bahamas, Inc., in substantially the form of Exhibit B,
duly executed and delivered by the Company and the Administrative Agent,
together with the certificate in respect of such capital stock accompanied by an
undated stock power executed in blank.  In addition, the Company shall have
taken such other action as the Administrative Agent shall have requested in
order to perfect the security interests created pursuant to such Pledge
Agreement.
 
(f)           Payoff Documentation.  The Administrative Agent shall have
received evidence satisfactory to it that the Prior Credit Agreement shall have
been terminated and cancelled and all indebtedness thereunder shall have been
fully repaid (except to the extent being so repaid with the initial Syndicated
Loans) and any and all liens thereunder shall have been terminated.
 
(g)           Other Documents.  Such other documents as the Administrative Agent
or special New York counsel to JPMCB may reasonably request and as further
described in the list of closing documents attached as Exhibit G.
 
The obligation of each Lender to make its initial extension of credit hereunder
is also subject to the payment by the Company of such fees as the Company shall
have agreed to pay to any Lender or the Administrative Agent in connection
herewith, including the reasonable fees and expenses of Sidley Austin LLP,
counsel to JPMCB, in connection with the negotiation, preparation, execution and
delivery of this Agreement and the other Loan Documents and the extensions of
credit hereunder (to the extent that statements for such fees and expenses have
been delivered to the Company).  The Administrative Agent shall notify the
Company and the Lenders of the Effective Date, and such notice shall be
conclusive and binding.
 
SECTION 5.02.  Each Credit Event.  The obligation of each Lender to make any
Loan, and of the Issuing Lender to issue, amend, renew or extend any Letter of
Credit, is additionally subject to the satisfaction of the following conditions:
 
(a)           each of the representations and warranties made by the Company in
this Agreement, and by each Obligor in each of the other Loan Documents to which
it is a party, shall be true and correct in all material respects (provided that
any representation or warranty qualified by materiality or Material Adverse
Effect shall be true and correct in all respects) on and as of the date of such
Loan or the date of issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, with the same force and effect as if made on and as of
such date (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date); and


 
59

--------------------------------------------------------------------------------

 
 
(b)           at the time of and immediately after giving effect to such Loan or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
 
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Company on the date thereof as to the matters specified in the preceding
sentence.
 
ARTICLE VI

 
AFFIRMATIVE COVENANTS
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all other amounts owing hereunder shall have been paid
in full and all Letters of Credit shall have expired, terminated or been cash
collateralized by an issuer, and on terms and conditions reasonably satisfactory
to, the Administrative Agent and all LC Disbursements shall have been
reimbursed, the Company covenants and agrees with the Lenders that:
 
SECTION 6.01.  Financial Statements and Other Information.  The Company will
furnish to the Administrative Agent (and upon receipt thereof the Administrative
Agent will promptly furnish to each Lender):
 
(a)           within 100 days after the end of each fiscal year of the Company,
the audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows of the Company and its Subsidiaries as of
the end of and for such fiscal year, setting forth in each case in comparative
form the figures for (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all reported on by BDO USA, LLP or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Company and its Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;
 
(b)           within 60 days after the end of each of the first three fiscal
quarters of each fiscal year of the Company, the consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows of the
Company and its Subsidiaries as of the end of and for such fiscal quarter and
the then elapsed portion of such fiscal year, setting forth in each case in
comparative form the figures for (or, in the case of the balance sheet, as of
the end of) the corresponding period or periods of the previous fiscal year, all
certified by a Financial Officer of the Company as presenting fairly in all
material respects the financial condition and results of operations of the
Company and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;
 
(c)           concurrently with any delivery of financial statements under
clause (a) or (b) of this Section, a certificate of a Financial Officer
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Sections 7.01, 7.02, 7.05, 7.09 and 7.10,
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 4.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate and
(iv) setting forth the name of any Subsidiary formed or acquired during the
three-month period ending on the last day of the relevant fiscal quarter or
fiscal year and its jurisdiction of organization;


 
60

--------------------------------------------------------------------------------

 
 
(d)           concurrently with any delivery of financial statements under
clause (a) of this Section, a certificate of the accounting firm that reported
on such financial statements stating whether they obtained knowledge during the
course of their examination of such financial statements of any Default (which
certificate may be limited to the extent required by accounting rules or
guidelines);
 
(e)           promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Company or any of its Subsidiaries with the Securities and Exchange Commission,
or any Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Company to its shareholders generally; and
 
(f)            promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Company or any of its Subsidiaries, or compliance with the terms of this
Agreement and the other Loan Documents, as the Administrative Agent or any
Lender (through the Administrative Agent) may reasonably request.
 
Documents required to be delivered pursuant to clauses (a) and (b) of this
Section 6.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the SEC’s Electronic Data Gathering and Retrieval System;
provided that the Company shall notify (which may be by facsimile or electronic
mail) the Administrative Agent of the filing of any such documents and upon the
request of the Administrative Agent provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such
documents.  Notwithstanding anything contained herein, in every instance the
Company shall be required to provide paper copies of the compliance certificates
required by clause (c) of this Section 6.01 to the Administrative Agent.
 
SECTION 6.02.  Notices of Material Events.  The Company will furnish to the
Administrative Agent (and upon receipt thereof the Administrative Agent will
promptly furnish to each Lender) prompt written notice of the following:
 
(a)           the occurrence of any Default;
 
(b)           the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the Company
or any of its Affiliates that, if adversely determined, could reasonably be
expected to result in liability of the Company and its Subsidiaries in an
aggregate amount exceeding $15,000,000;
 
(c)           the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Company and its Subsidiaries in an aggregate amount exceeding
$15,000,000;
 
(d)           the assertion of any environmental matter by any Person against,
or with respect to the activities of, the Company or any of its Subsidiaries and
any violation of or non-compliance with any Environmental Laws or any permits,
licenses or authorizations, other than any environmental matter or alleged
violation that could not reasonably be expected to (either individually or in
the aggregate) result in liability of the Company and its Subsidiaries in an
aggregate amount exceeding $15,000,000; and


 
61

--------------------------------------------------------------------------------

 
 
(e)           any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
 
SECTION 6.03.  Existence; Conduct of Business.  The Company will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 7.03.
 
SECTION 6.04.  Payment of Obligations.  The Company will, and will cause each of
its Subsidiaries to, pay its obligations, including tax liabilities, before the
same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) the Company or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.
 
SECTION 6.05.  Maintenance of Properties; Insurance.  The Company will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.
 
SECTION 6.06.  Books and Records; Inspection Rights.  The Company will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries in accordance with GAAP and all
Requirements of Law are made of all dealings and transactions in relation to its
business and activities.  The Company will, and will cause each of its
Subsidiaries to (i) not more than once per any fiscal quarter for any Lender or
the Administrative Agent (unless any Event of Default shall have occurred and be
continuing), permit any representatives designated by the Administrative Agent
or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and (if doing so shall be reasonably related to this
Agreement) make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested and (ii) not more
than once per any fiscal quarter (unless any Event of Default shall have
occurred and be continuing), permit the Administrative Agent or any
representatives designated by the Administrative Agent to conduct a
comprehensive field audit of its books, records, properties and assets.
 
SECTION 6.07.  Compliance with Laws.  The Company will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority (including, without limitation, Environmental Laws)
applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.


 
62

--------------------------------------------------------------------------------

 
 
SECTION 6.08.  Use of Proceeds and Letters of Credit.  The proceeds of the Loans
will be used for the general corporate purposes of the Company and its
Subsidiaries (including acquisitions, Investments and Restricted Payments
permitted pursuant to the terms hereunder), including to pay fees and expenses
payable in connection herewith.  No part of the proceeds of any Loan and no
Letters of Credit will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the regulations of the Board, including,
without limitation, Regulations T, U and X. Letters of Credit will be issued
only for general corporate purposes of the Company and its Subsidiaries.
 
SECTION 6.09.  Certain Obligations Respecting Subsidiaries; Further Assurances.
 
(a)           Domestic Subsidiary Guarantors.  The Company will take such
action, and will cause each of its Subsidiaries to take such action, from time
to time as shall be necessary to ensure that all Domestic Subsidiaries of the
Company (other than an Immaterial Domestic Subsidiary) are “Subsidiary
Guarantors” hereunder.  Without limiting the generality of the foregoing, in the
event that the Company or any of its Subsidiaries shall form or acquire any new
Domestic Subsidiary (other than an Immaterial Domestic Subsidiary) after the
Effective Date, the Company and its Subsidiaries will cause such new Domestic
Subsidiary, promptly but in no event later than 45 days following the formation
or acquisition of such new Domestic Subsidiary, to
 
(i)        become a “Subsidiary Guarantor” hereunder, pursuant to a Guarantee
Assumption Agreement, and
 
(ii)       deliver such proof of corporate action, incumbency of officers,
opinions of counsel and other documents as is consistent with those delivered by
each Obligor pursuant to Section 5.01 on the Effective Date or as the
Administrative Agent shall have requested.
 
Notwithstanding anything herein to the contrary; (A) if at any time the
aggregate assets or revenues of Domestic Subsidiaries that are not Subsidiary
Guarantors hereunder exceed $20,000,000 (as determined (in the case of assets)
as of the end of and (in the case of revenues) for the most recently completed
fiscal quarter or fiscal year of the Company), the Company will cause one or
more Domestic Subsidiaries that are not then Subsidiary Guarantors to become a
Subsidiary Guarantor hereunder pursuant to this Section 6.09(a) so that such
condition no longer exists, promptly but in no event later than 45 days
following the delivery of the financial statements of the Company for such
fiscal quarter or fiscal year and (B) if at any time any Domestic Subsidiary
that is not a Subsidiary Guarantor hereunder shall no longer be an Immaterial
Domestic Subsidiary (as determined (in the case of assets) as of the end of and
(in the case of revenues) for the most recently completed fiscal quarter or
fiscal year of the Company), the Company will cause such Domestic Subsidiary to
become a Subsidiary Guarantor pursuant to this Section 6.09(a), promptly but in
no event later than 45 days following the delivery of the financial statements
of the Company for such fiscal quarter or fiscal year.
 
(b)           Foreign Subsidiaries.  The Company will take such action, and will
cause each of its Domestic Subsidiaries to take such action, from time to time
as shall be necessary to ensure that (i) 66% of the voting Capital Stock of any
First-Tier Foreign Subsidiary (other than an Immaterial Foreign Subsidiary) and
(ii) so long as the pledge thereof could not have any adverse tax consequences
for the Company, 100% of all other Capital Stock of such Foreign Subsidiary
shall be pledged in favor of the Administrative Agent (or a sub-agent thereof)
for the benefit of the Lenders, pursuant to a Pledge Agreement.  Without
limiting the generality of the foregoing, in the event that the Company or any
of its Domestic Subsidiaries shall form or acquire any new First-Tier Foreign
Subsidiary (other than an Immaterial Foreign Subsidiary) after the Effective
Date, the Company will or cause such Domestic Subsidiary to, comply with the
requirements of this Section 6.09(b) promptly but in no event later than 45 days
following the formation or acquisition of such Foreign Subsidiary, and in that
connection the Company or such Domestic Subsidiary, as the case may be, shall
deliver such proof of corporate action, incumbency of officers, opinions of
counsel and other documents as is consistent with those delivered by each
Obligor pursuant to Section 5.01 on the Effective Date or as the Administrative
Agent shall have requested.  Notwithstanding anything herein to the contrary;
(A) if at any time the aggregate assets or revenues of First-Tier Foreign
Subsidiaries the shares of Capital Stock of which have not been pledged pursuant
to this Agreement exceed $20,000,000 (as determined (in the case of assets) as
of the end of and (in the case of revenues) for the most recently completed
fiscal quarter or fiscal year of the Company), the Company will, or cause the
relevant Domestic Subsidiary to, pledge the Capital Stock of one or more such
First-Tier Foreign Subsidiaries pursuant to this Section 6.09(b) so that such
condition no longer exists, promptly but in no event later than 45 days
following the delivery of the financial statements of the Company for such
fiscal quarter or fiscal year and (B) if at any time any First-Tier Foreign
Subsidiary (the capital stock of which has not been pledged pursuant to this
Agreement) shall no longer be an Immaterial Foreign Subsidiary (as determined
(in the case of assets) as of the end of and (in the case of revenues) for the
most recently completed fiscal quarter or fiscal year of the Company), the
Company will, or cause the relevant Domestic Subsidiary to, comply with the
requirements of this Section 6.09(b) with respect to the Capital Stock of such
First-Tier Foreign Subsidiary, promptly but in no event later than 45 days
following the delivery of the financial statements of the Company for such
fiscal quarter or fiscal year.


 
63

--------------------------------------------------------------------------------

 
 
(c)           Further Assurances.  The Company will, and will cause each of its
Subsidiaries to, take such action from time to time as shall reasonably be
requested by the Administrative Agent to effectuate the purposes and objectives
of this Agreement.
 
ARTICLE VII

 
NEGATIVE COVENANTS
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all other amounts owing hereunder have been paid in
full and all Letters of Credit have expired, terminated or been cash
collateralized by an issuer, and on terms and conditions reasonably satisfactory
to, the Administrative Agent and all LC Disbursements shall have been
reimbursed, the Company covenants and agrees with the Lenders that:
 
SECTION 7.01.  Indebtedness.  The Company will not, nor will it permit any of
its Subsidiaries to create, incur, assume or permit to exist any Indebtedness,
except:
 
(a)           Indebtedness created hereunder and under the other Loan Documents;
 
(b)           Indebtedness existing on the date hereof and listed in
Schedule 7.01 and extensions, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof;
 
(c)           Indebtedness of the Company owing to any Subsidiary or of any
Subsidiary owing to the Company or another Subsidiary;
 
(d)           Guarantees by the Company or any Subsidiary of Indebtedness of the
Company or any other Subsidiary;
 
(e)           Indebtedness of any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (i) such Indebtedness is incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (e) shall not exceed $25,000,000 at any time outstanding;


 
64

--------------------------------------------------------------------------------

 
 
(f)            Indebtedness of any Person that becomes a Subsidiary after the
date hereof and extensions, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof; provided that
such Indebtedness exists at the time such Person becomes a Subsidiary and is not
created in contemplation of or in connection with such Person becoming a
Subsidiary;
 
(g)           Indebtedness of the Company or any Subsidiary as an account party
or applicant in respect of letters of credit in an aggregate face amount not
exceeding $10,000,000 (or its equivalent in other currencies) at any time
outstanding;
 
(h)           Priority Indebtedness not exceeding $15,000,000 in the aggregate
at any time outstanding;
 
(i)            Indebtedness under Hedging Agreements entered into by the Company
or any Subsidiary Borrower in the ordinary course of business and not for
speculative purposes; and
 
(j)            other unsecured Indebtedness not exceeding $5,000,000 in the
aggregate at any time outstanding.
 
SECTION 7.02.  Liens.  The Company will not, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:
 
(a)           Liens created hereunder or under any of the other Loan Documents;
 
(b)           Permitted Encumbrances;
 
(c)           Liens existing on the date hereof and listed in Schedule 7.02, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount secured thereby, provided that (i) no such Lien
shall extend to any other property or asset of the Company or any of its
Subsidiaries and (ii) any such Lien shall secure only those obligations which it
secures on the date hereof;
 
(d)           any Lien existing on any property or asset prior to the
acquisition thereof by the Company or any Subsidiary or existing on any property
or asset of any Person that becomes a Subsidiary after the date hereof prior to
the time such Person becomes a Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply
to any other property or assets of the Company or any Subsidiary and (iii) such
Lien shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be,
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;


 
65

--------------------------------------------------------------------------------

 
 
(e)           Liens on fixed or capital assets acquired, constructed or improved
by the Company or any Subsidiary; provided that (i) such security interests
secure (x) Indebtedness of the Company permitted by Section 7.09(b) and
(y) Indebtedness of the Subsidiaries permitted by clause (e) of Section 7.01,
(ii) such security interests and the Indebtedness secured thereby are incurred
prior to or within 90 days after such acquisition or the completion of such
construction or improvement, (iii) the Indebtedness secured thereby does not
exceed 100% of the cost of acquiring, constructing or improving such fixed or
capital assets and (iv) such security interests shall not apply to any other
property or assets of the Company or any Subsidiary;
 
(f)            Liens securing Priority Indebtedness permitted under Section
7.01(h);
 
(g)           Liens securing obligations under Hedging Agreements referred to in
Section 7.01(i); and
 
(h)           Liens incurred by the Company or any of its Subsidiaries, in
addition to Liens incurred under the foregoing clauses (a) through (g) of this
Section, provided that neither (i) the aggregate outstanding principal amount of
the obligations secured thereby nor (ii) the aggregate fair market value
(determined as of the date such Lien is incurred) of the property subject
thereto shall exceed (as to the Company and all Subsidiaries) $5,000,000 at any
time outstanding.
 
SECTION 7.03.  Mergers, Consolidations, etc. The Company will not, nor will it
permit any of its Subsidiaries to, merge or consolidate or amalgamate with any
other Person, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution) or take any other action having a similar effect,
except:
 
(i)        any Subsidiary may merge into the Company in a transaction in which
the Company is the surviving corporation;
 
(ii)       any Subsidiary may merge into another Subsidiary;
 
(iii)      any Subsidiary may liquidate or dissolve if the Company determines in
good faith that such liquidation or dissolution is in the best interests of the
Company and not materially disadvantageous to the Lenders; and
 
(iv)      the Company may merge with any Person (other than a Subsidiary) in a
transaction in which the Company is the surviving corporation; provided that
(A) prior to the consummation of any such merger, the Company has provided the
Administrative Agent with pro forma financial statements demonstrating
compliance by the Company with Section 7.09, together with a certificate of the
chief financial officer of the Company certifying compliance by the Company
therewith after giving effect to such merger, and the other requirements of this
Section and (B) both immediately prior to such merger and after giving effect
thereto, no Default shall have occurred and be continuing.
 
SECTION 7.04.  Disposition of Assets.  The Company will not, nor will it permit
any of its Subsidiaries to, make any Disposition, except:
 
(a)           sales of inventory in the ordinary course of business upon
customary credit terms;
 
(b)           any Disposition of scrap or obsolete property, materials or
equipment;


 
66

--------------------------------------------------------------------------------

 
 
(c)           any Disposition of property of any Subsidiary to the Company or
any other Subsidiary; and
 
(d)           Dispositions of property having an aggregate book value
(disregarding any write-downs of such book value other than ordinary
depreciation and amortization) not exceeding $20,000,000, provided that, both
immediately before such transaction and after giving effect thereto, no Default
shall have occurred and be continuing.
 
SECTION 7.05.  Investments and Acquisitions.  (b) The Company will not, nor will
it permit any of its Subsidiaries to, make any Investments, except:
 
(i)        extensions of trade credit made in the ordinary course of business on
customary credit terms and commission, travel and similar advances (having a
tenor not exceeding 365 days) made to its officers and employees in the ordinary
course of business;
 
(ii)       Investments outstanding on the date hereof and listed in
Schedule 7.05;
 
(iii)      operating deposit accounts with banks;
 
(iv)      Investments in cash and Permitted Investments;
 
(v)       Investments by the Company and its Subsidiaries in the Company and its
Subsidiaries or in respect of Indebtedness or other obligations of the Company
or any Subsidiary (including, without limitation, Subsidiaries formed or
organized after the date hereof);
 
(vi)      Investments consisting of Indebtedness permitted under Section 7.01(c)
or (d) or Indebtedness related to Letters of Credit;
 
(vii)     Hedging Agreements entered into in the ordinary course of business to
hedge or mitigate risks to which the Company or any of its Subsidiaries is
exposed in the conduct of its business or the management of its liabilities;
 
(viii)    Investments in Capital Stock of the Company which is held by the
Company as treasury stock and is restored to unissued status or is eliminated
from authorized shares, or options in respect thereof;
 
(ix)       Investments constituting capital expenditures;
 
(x)        Investments consisting of security deposits with utilities and other
like Persons, and Investments in respect of Guarantees of, or contingent
obligations with respect to, indemnification and contribution agreements, “take
or pay” or similar agreements, surety and appeal bonds, performance bonds and
other obligations of a like nature and contracts for the purchase or use of
equipment, inventory and supplies required by the Company and its Subsidiaries,
in each case made in the ordinary course of business or in connection with other
transactions permitted hereunder;
 
(xi)       accommodation guarantees for the benefit of trade creditors of the
Company or any of its Subsidiaries in the ordinary course of business;
 
(xii)      Guarantees of collectibility in respect of accounts receivable or
notes receivable up to face value;


 
67

--------------------------------------------------------------------------------

 
 
(xiii)     Investments in connection with any Acquisition (subject to compliance
with the requirements of Section 7.05(b)) or any Disposition (subject to
compliance with the requirements of Section 7.04);
 
(xiv)    Indebtedness of any Person which is the purchaser in connection with
any Disposition permitted hereunder that is issued to the Company or any
Subsidiary as consideration in whole or in part in respect of the purchase price
thereof; and
 
(xv)     Investments in any Person (including Capital Stock or any debt
securities convertible into Capital Stock) that is not, and as a result of such
Investment does not become, a Subsidiary in an aggregate amount not exceeding
$15,000,000 (or the equivalent thereof in any other currency).
 
(b)           The Company will not, nor will it permit any of its Subsidiaries
to, make any Acquisition with respect to which the Purchase Price paid by the
Company and its Subsidiaries exceeds $25,000,000 (or the equivalent thereof in
any other currency), unless (i)  such Acquisition, if the Acquired Entity is a
publicly held corporation, shall have been approved by the board of directors
(or similar body) of such Acquired Entity, (ii) after giving effect to any such
Acquisition of Capital Stock, the Acquired Entity becomes a direct or indirect
Subsidiary of the Company, (iii) both immediately prior to such Acquisition and
after giving effect thereto, no Default shall have occurred and be continuing,
and (iv) not less than three Business Days prior to the consummation of such
Acquisition, the Company has furnished to the Administrative Agent (x) pro forma
financial statements demonstrating compliance with Section 7.09 after giving
effect to such Acquisition and (y) a certificate of the chief financial officer
of the Company certifying compliance with this Section 7.05(b), after giving
effect to such Acquisition.
 
SECTION 7.06.  Restricted Payments.  The Company will not, nor will it permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment; provided that:
 
(a)           the Company may declare and pay dividends with respect to its
Capital Stock payable solely in additional shares of its Capital Stock; and
 
(b)           the Company may make, pay, declare or authorize any other
Restricted Payment if, both immediately before and after giving effect
(including giving effect on a pro forma basis) to such Restricted Payment, (i)
no Default shall have occurred and be continuing and (ii) the Leverage Ratio
shall not exceed 2.75 to 1.00.
 
Nothing herein shall be deemed to prohibit the making of any Restricted Payment
by any Subsidiary to the Company or to any of its shareholders.
 
SECTION 7.07.  Transactions with Affiliates.  The Company will not, nor will it
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions in the ordinary course of business at prices
and on terms and conditions not less favorable to the Company or such Subsidiary
than could be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Company and its Subsidiaries not involving
any other Affiliate and (c) any Restricted Payment permitted by Section 7.06.
 
SECTION 7.08.  Restrictive Agreements.  The Company will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other consensual arrangement that prohibits,
restricts or imposes any condition upon the ability of any Subsidiary to pay
dividends or other distributions with respect to any shares of its Capital Stock
or to make or repay loans or advances to the Company or any other Subsidiary or
to guarantee Indebtedness of the Company or any other Subsidiary; provided that
the foregoing shall not apply to (a) restrictions and conditions imposed by law
(including any Requirement of Law) or by this Agreement, (b) restrictions and
conditions existing on the date hereof and identified in Schedule 7.08 (and any
extension or renewal of, or any amendment or modification to, any such
restriction or condition that does not expand in any material respect the scope
thereof) and (c) customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary pending such sale, provided that such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder.


 
68

--------------------------------------------------------------------------------

 
 
SECTION 7.09.  Certain Financial Covenants.
 
(a)           Interest Coverage Ratio.  The Company will not permit the Interest
Coverage Ratio to be less than 3.00 to 1.00 at any time.
 
(b)           Leverage Ratio.  The Company will not permit the Leverage Ratio to
be greater than 3.50 to 1.00 at any time.
 
SECTION 7.10.  Sale and Leaseback Transactions.  The Company will not, nor will
it permit any of its Subsidiaries to, become or remain liable in any way,
whether directly or by assignment or as a guarantor or other contingent obligor,
for the obligations of the lessee or user under any lease or contract for the
use of any real or personal property if such property was owned by the Company
or any of its Subsidiaries for more than 90 days prior to the date such Person
became liable for such obligation and has been or is to be sold or transferred
to any other Person and was, is or will be used by the Company or any such
Subsidiary for substantially the same purpose as such property was used by the
Company or such Subsidiary prior to such sale or transfer or to enter into any
Synthetic Lease, except to the extent any such transaction is permitted under
Section 7.01(h).
 
ARTICLE VIII

 
EVENTS OF DEFAULT
 
If any of the following events (“Events of Default”) shall occur:
 
(a)           any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
 
(b)           any Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or under any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five or more Business Days;
 
(c)           any representation or warranty made or deemed made by or on behalf
of any Obligor in or in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any other Loan Document or any amendment or
modification hereof or thereof, shall prove to have been incorrect in any
material respect when made or deemed made or furnished;


 
69

--------------------------------------------------------------------------------

 
 
(d)           the Company shall fail to observe or perform any covenant,
condition or agreement contained in Section 6.02(a), 6.03 (with respect to the
Company’s existence) or 6.08 (other than the second sentence thereof) or in
Article VII; or any Guarantor shall default in the performance of any of its
obligations contained herein; or the Company shall fail to observe or perform
any covenant, condition or agreement contained in Section 6.09(a) or Section
6.09(b) and such failure shall continue unremedied for a period of 15 or more
days;
 
(e)           any Obligor shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Article) or any other Loan Document and such
failure shall continue unremedied for a period of 30 or more days after written
notice thereof from the Administrative Agent (given at the request of any
Lender) to the Company;
 
(f)            the Company or any of its Subsidiaries (other than any Immaterial
Subsidiary) shall fail to make any payment (whether of principal or interest and
regardless of amount) in respect of any Material Indebtedness, when and as the
same shall become due and payable (after taking into account any applicable
grace period);
 
(g)           any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (after taking into account any applicable grace period) the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;
 
(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Company or any of its Subsidiaries (other than any Immaterial
Subsidiary) or its debts, or of all or a substantial part of its assets, under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Company or any
such Subsidiary or for all or a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for a period of 60
or more days or an order or decree approving or ordering any of the foregoing
shall be entered;
 
(i)            the Company or any of its Subsidiaries (other than any Immaterial
Subsidiary) shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Company or any
such Subsidiary or for all or a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;
 
(j)            the Company or any of its Subsidiaries (other than any Immaterial
Subsidiary) shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

 
70

--------------------------------------------------------------------------------

 
 
(k)           one or more judgments for the payment of money in an aggregate
amount in excess of $10,000,000 shall be rendered against the Company or any of
its Subsidiaries (to the extent not paid or covered by insurance provided by an
unaffiliated creditworthy insurer not disputing coverage) or any combination
thereof and the same shall remain undischarged for a period of 30 consecutive
days during which such judgment shall not be effectively bonded or stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Company or any of its Subsidiaries to enforce any such
judgment;
 
(l)            an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in liability of the Company and
its Subsidiaries in an aggregate amount exceeding $20,000,000;
 
(m)           a Change in Control shall occur; or
 
(n)           any Lien created by the Security Documents shall at any time not
constitute a valid and perfected Lien on the collateral intended to be covered
thereby (to the extent perfection by filing, registration, recordation or
possession is required herein or therein) in favor of the Administrative Agent
and for the benefit of the Lenders, free and clear of all other Liens (other
than Permitted Encumbrances) or, except for expiration in accordance with its
terms, any of the Security Documents shall for whatever reason be terminated or
cease to be in full force and effect, or the enforceability of any Loan Document
shall be contested by any Obligor party thereto;
 
then, and in every such event (other than an event with respect to any Obligor
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations of the Obligors accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by each Obligor; and
in case of any event with respect to any Obligor described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other Obligations of the Obligors accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by each Obligor.
 
ARTICLE IX

 
THE ADMINISTRATIVE AGENT
 
Each of the Lenders and the Issuing Lender hereby irrevocably appoints the
Administrative Agent as its agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  Without limiting the foregoing, each Lender hereby
authorizes and directs the Administrative Agent to execute and deliver the
Pledge Agreements (and/or any amendments thereto) contemplated by
Section 5.01(e) and, if applicable, Section 6.09(b) and/or to take such other
steps with respect to the pledge of Capital Stock of any Foreign Subsidiary
thereunder as the Administrative Agent shall reasonably determine (and the
Lenders hereby approve and ratify the terms of each such Pledge Agreement).


 
71

--------------------------------------------------------------------------------

 
 
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Company or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing by the Required Lenders, and (c) except as expressly set
forth herein and in the other Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Company or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.  The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or, to the extent required by this Agreement, all of the
Lenders) or in the absence of its own gross negligence or willful
misconduct.  The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article V or
elsewhere herein or therein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for an Obligor), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent (and which may include any of its Affiliates and, without
limiting the foregoing, it is agreed that as of the date hereof (and until such
appointment may be revoked by the Administrative Agent) J.P. Morgan Europe
Limited will act for the purposes of performing certain administrative functions
with respect to extensions of credit hereunder to be made in currencies other
than Dollars).  The Administrative Agent and any such sub-agent may perform any
and all its duties and exercise its rights and powers through their respective
Related Parties.  The exculpatory provisions of the preceding paragraphs shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.


 
72

--------------------------------------------------------------------------------

 
 
The Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Lender and the Company.  Upon any such resignation, the Required Lenders
shall have the right, in consultation with the Company, to appoint a
successor.  If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent’s resignation shall nonetheless become effective and
(1) the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and (2) the Required Lenders shall perform the duties of
the Administrative Agent (and all payments and communications provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender directly) until such time as the Required Lenders appoint a
successor agent as provided for above in this paragraph.  Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring (or retired) Administrative Agent and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder (if not already discharged therefrom as provided above in this
paragraph).  The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor.  After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 10.03 shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as Administrative Agent.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
 
Except as otherwise provided in Section 10.02(b) with respect to this Agreement,
the Administrative Agent may, with the prior consent of the Required Lenders
(but not otherwise), consent to any modification, supplement or waiver under any
of the Loan Documents, provided that, without the prior consent of each Lender,
the Administrative Agent shall not, and shall not consent to any modification,
supplement or waiver of any of the Security Documents to, except as provided
herein or in the Security Documents, release all or substantially all of the
collateral or otherwise terminate all or substantially all of the Liens under
any Security Document providing for collateral security, except that no such
consent shall be required, and the Administrative Agent is hereby authorized, to
(or to consent to, as the case may be) release any Lien covering property that
is the subject of either a disposition of property permitted hereunder or a
disposition to which the Required Lenders have consented and provided, further,
that no such consent shall be required for any amendment or modification to any
Security Document as contemplated by the last sentence of the first paragraph of
this Article.
 
Notwithstanding anything herein to the contrary, the Joint Lead Arrangers and
Joint Bookrunners, the Co-Syndication Agents and the Co-Documentation Agents
named on the cover page of this Agreement shall not have any duties or
liabilities under this Agreement or the other Loan Documents, except in their
respective capacity (if any) as a Lender.


 
73

--------------------------------------------------------------------------------

 
 
ARTICLE X

 
MISCELLANEOUS
 
SECTION 10.01. Notices.  (c) Notices Generally.  Except in the case of notices
and other communications expressly permitted to be given by telephone, all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
 
(i)        if to the Company or any Subsidiary Guarantor, to it at One
Meadowlands Plaza, East Rutherford, New Jersey 07073, Attention of Chief
Financial Officer (Telecopy No. (201) 804-9852; Telephone No. (201) 804-3000);
 
(ii)       if to the Administrative Agent, (A) in the case of Borrowings
denominated in Dollars, to JPMorgan Chase Bank, N.A., 10 South Dearborn, 7th
Floor, Chicago, Illinois 60603, Attention of Darren Cunningham (Telephone No.
(312) 385-7080; Telecopy No. (888) 292-9533) and (B) in the case of Borrowings
denominated in Foreign Currencies, to J.P. Morgan Europe Limited, 125 London
Wall, Floor 09, London EC2Y 5AJ, United Kingdom, Attention of Manager Loan
Agency (Telecopy No. 44 207 777 2360), and in each case with a copy to JPMorgan
Chase Bank, N.A., 277 Park Avenue, 22nd Floor, New York, New York 10172,
Attention of Devin T. Roccisano (Telephone No. (212) 622-8851; Telecopy No.
(646) 534-3081);
 
(iii)      if to the Issuing Lender, to it at JPMorgan Chase Bank, N.A., 10
South Dearborn, 7th Floor, Chicago, Illinois 60603, Attention of Jetuan Anderson
(Telephone No. (312) 732-2473); Telecopy No. (312) 732-2729);
 
(iv)      if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10
South Dearborn, 7th Floor, Chicago, Illinois 60603, Attention of Darren
Cunningham (Telephone No. (312) 385-7080; Telecopy No. (888) 292-9533); and
 
(v)       if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
 
(b)           Electronic Communications.  Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender.  The
Administrative Agent or the Company may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
 
(c)           Change of Address, Etc.  Any party hereto may change its address
or telecopy number for notices and other communications hereunder by notice to
the other parties hereto (or, in the case of any such change by a Lender, by
notice to the Company and the Administrative Agent).  All notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt.
 
SECTION 10.02.Waivers; Amendments.
 
(a)           No Deemed Waivers; Remedies Cumulative.  No failure or delay by
the Administrative Agent, the Issuing Lender, any Lender or any Obligor in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Lender, the Lenders or any Obligor hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or consent to any departure by any Obligor
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Lender may have had notice or knowledge of such Default at the time.


 
74

--------------------------------------------------------------------------------

 
 
(b)           Amendments.  Neither this Agreement nor any provision hereof may
be waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Company and the Required Lenders or by the Company
and the Administrative Agent with the consent of the Required Lenders; provided
that no such agreement shall
 
(i)        increase the Commitment of any Lender without the written consent of
such Lender,
 
(ii)       reduce the principal amount of any Loan or LC Disbursement or reduce
the rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby,
 
(iii)      postpone the scheduled date of payment of the principal amount of any
Loan or LC Disbursement, or any interest thereon, or any fees payable hereunder,
or reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby,
 
(iv)      change Section 2.17(c) without the consent of each Lender affected
thereby,
 
(v)       change any of the provisions of this Section or the percentage in the
definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender, or
 
(vi)      release the Company from its guarantee obligations under Article III,
release all or substantially all of the Subsidiary Guarantors from their
guarantee obligations under Article III or release all or substantially all of
the collateral, in each case without the written consent of each Lender;
 
provided further that (x) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Issuing Lender or
the Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Lender or the Swingline Lender, as the case
may be, and (y) any modification or supplement of Article III shall require the
consent of each Subsidiary Guarantor.
 
(c)           Additional Credit Facilities.  Notwithstanding the foregoing, this
Agreement and any other Loan Document may be amended (or amended and restated)
with the written consent of the Required Lenders, the Administrative Agent and
the Borrowers to each relevant Loan Document (x) to add one or more credit
facilities to this Agreement and to permit extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Syndicated Loans and the accrued interest and fees in respect thereof
and (y) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Lenders and Lenders.


 
75

--------------------------------------------------------------------------------

 
 
(d)           Ambiguity or Mistake.  Notwithstanding anything to the contrary
herein the Administrative Agent may, with the consent of the Borrowers only,
amend, modify or supplement this Agreement or any of the other Loan Documents to
cure any ambiguity, omission, mistake, defect or inconsistency.
 
SECTION 10.03. Expenses; Indemnity; Damage Waiver.
 
(a)           Costs and Expenses.  The Company shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the syndication and distribution
(including, without limitation, via the Internet or through a service such as
Intralinks) of the credit facilities provided for herein, the preparation and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Lender in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder, (iii) all out-of-pocket expenses incurred by
the Administrative Agent, the Issuing Lender or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Lender or any Lender, in connection with the enforcement or protection
of its rights in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including in connection with any workout,
restructuring or negotiations in respect thereof and (iv) all reasonable costs,
expenses, taxes, assessments and other charges incurred in connection with any
filing, registration, recording or perfection of any security interest
contemplated by any Security Document or any other document referred to therein.
 
(b)           Indemnification by the Company.  The Company shall indemnify the
Administrative Agent, the Issuing Lender and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”),
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by the Issuing Lender to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit) or (iii) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory whether brought by a third party or by the Company or any of
its Subsidiaries, and regardless of whether any Indemnitee is a party thereto;
provided that (x) such indemnity shall not, as to any Indemnitee, be available
to the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee and (y) such indemnity shall not apply to Taxes, which shall
governed exclusively by Section 2.16.


 
76

--------------------------------------------------------------------------------

 
 
(c)           Reimbursement by Lenders.  To the extent that the Company fails to
pay any amount required to be paid by it to the Administrative Agent, the
Issuing Lender or the Swingline Lender under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent, the
Issuing Lender or the Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Lender or the Swingline Lender in
its capacity as such.
 
(d)           Waiver of Consequential Damages, Etc.  To the extent permitted by
applicable law, no Obligor shall assert, and each Obligor hereby waives, any
claim against any Indemnitee (i) for any damages arising from the use by others
of information or other materials obtained through telecommunications,
electronic or other information transmission systems (including the Internet),
or (ii), on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.
 
(e)           Payments.  All amounts due under this Section shall be payable
promptly after written demand therefor.
 
SECTION 10.04. Successors and Assigns.
 
(a)           Assignments Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) no Obligor may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by any Obligor without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section.  Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Lender that issues any Letter of Credit), Participants
(to the extent provided in paragraph (e) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Lender and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.
 
(b)           Assignments by Lenders.  Any Lender may assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent in each case not to be
unreasonably withheld) of (x) the Company (provided that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within ten (10) Business Days
after having received notice thereof), provided, further, that no consent of the
Company shall be required (i) for an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or (ii) if an Event of Default under clause (a), (b),
(h) or (i) of Article VIII has occurred and is continuing, for an assignment to
any other Person and (y) the Administrative Agent, the Issuing Lender and the
Swingline Lender, provided that assignments shall be subject to the following
additional conditions:
 
(A)          except in the case of an assignment to a Lender or a Lender
Affiliate or an assignment of the entire remaining amount of the assigning
Lender’s Commitment, the amount of the Commitment of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $5,000,000 unless each of the Company and the
Administrative Agent otherwise consent (provided that no such consent of the
Company shall be required if an Event of Default under clause (a), (b), (h) or
(i) of Article VIII has occurred and is continuing),


 
77

--------------------------------------------------------------------------------

 
 
(B)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement,
 
(C)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500,
 
(D)           the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and
 
(E)           other than assignments to an existing Lender, assignments to
Lenders that will acquire a position of the Obligations of a Dutch Subsidiary
Borrower shall be at least €50,000 (or its equivalent in another currency) or
any other amount that will from time to time be applicable under section 3(2)
under a and/or b of the Dutch Decree on Definitions Wft (Besluit
definitiebepalingen Wft), or, if it is less, such new Lender (as the case may
be) shall confirm in writing to such Dutch Subsidiary Borrower that it is a
professional market party within the meaning of the FSA.
 
Upon acceptance and recording pursuant to paragraph (d) of this Section, from
and after the effective date specified in each Assignment and Acceptance, the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Acceptance, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 10.03).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section.  The Company shall
not be liable for any costs or expenses of any Lender in effecting any
assignment under this Section.
 
Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose vehicle (an “SPV”) of such
Granting Lender, identified as such in writing from time to time by the Granting
Lender to the Administrative Agent and the Company, the option to provide to any
Borrower all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to such Borrower pursuant to Section 2.01, provided that
(i) nothing herein shall constitute a commitment by any SPV to make any Loan,
(ii) if an SPV elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof and (iii) any Borrower may bring any
proceeding against either the Granting Lender or the SPV in order to enforce any
rights of such Borrower under any of the Loan Documents.  The making of a Loan
by an SPV hereunder shall utilize the Commitment of the Granting Lender to the
same extent, and as if, such Loan were made by the Granting Lender.  Each party
hereto hereby agrees that no SPV shall be liable for any payment under this
Agreement for which a Lender would otherwise be liable, for so long as, and to
the extent, the related Granting Lender makes such payment.  In furtherance of
the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPV, it will not institute against, or join any other
Person in instituting against, such SPV any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or similar proceedings under
the laws of the United States or any State thereof arising out of any claim
against such SPV under this Agreement.  In addition, notwithstanding anything to
the contrary contained in this Section, any SPV may with notice to, but without
the prior written consent of, the Company or the Administrative Agent and
without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to its Granting Lender or to any financial institutions
(consented to by the Company and the Administrative Agent, which consent, in
each case, shall not be unreasonably withheld) providing liquidity and/or credit
support (if any) with respect to commercial paper issued by such SPV to fund
such Loans and such SPV may disclose, on a confidential basis, confidential
information with respect to the Company and its Subsidiaries to any rating
agency, commercial paper dealer or provider of a surety, guarantee or credit
liquidity enhancement to such SPV.  This paragraph may not be amended without
the consent of any SPV at the time holding Loans under this Agreement.


 
78

--------------------------------------------------------------------------------

 
 
(c)           Maintenance of Register by the Administrative Agent.  The
Administrative Agent, acting for this purpose as an agent of the Borrowers,
shall maintain at one of its offices in New York City a copy of each Assignment
and Acceptance delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent,
the Issuing Lender and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrowers, the Issuing Lender
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
 
(d)           Effectiveness of Assignments.  Upon its receipt of a duly
completed Assignment and Acceptance executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Acceptance and record the information contained
therein in the Register; provided that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(e) or (f), 2.06(b), 2.17(e) or 10.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Acceptance and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon.  No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.
 
(e)           Participations.  Any Lender may, without the consent of the
Company, the Administrative Agent, the Issuing Lender or the Swingline Lender,
sell participations to one or more banks or other entities (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement and the other Loan Documents shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations and (iii) the Borrowers, the Administrative Agent, the
Issuing Lender and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement and the other Loan Documents.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and the other Loan
Documents and to approve any amendment, modification or waiver of any provision
of this Agreement or any other Loan Document; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 10.02(b) that affects such Participant.  Subject to
paragraph (f) of this Section, the Borrowers agree that each Participant shall
be entitled to the benefits of Sections 2.14, 2.15 and 2.16 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section (it being understood that the documentation
required under Section 2.16 shall be delivered to the participating
Lender).  Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in the obligations under this Agreement) except to the
extent that such disclosure is necessary to establish that such interest is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  The Borrowers
shall not be liable for any costs or expenses of any Lender in effecting any
participation under this Section.


 
79

--------------------------------------------------------------------------------

 
 
(f)           Limitations on Rights of Participants.  A Participant shall not be
entitled to receive any greater payment under Section 2.14 or 2.16 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Company’s prior written consent.  A
Participant shall not be entitled to the benefits of Section 2.16 unless the
Company is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with
Section 2.16(e) and (f) as though it were a Lender.
 
(g)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any such pledge or assignment to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such assignee for such Lender as a party hereto.
 
(h)           No Assignments to the Obligors or Affiliates.  Anything in this
Section to the contrary notwithstanding, no Lender may assign or participate any
interest in any Loan or LC Exposure held by it hereunder to the Company or any
of its Affiliates or Subsidiaries without the prior consent of each Lender.
 
SECTION 10.05. Survival.  All covenants, agreements, representations and
warranties made by the Obligors herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Lender or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.  The provisions of Sections 2.14, 2.15, 2.16, 3.03, 10.03, 10.11
and 10.13 and Article IX shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.


 
80

--------------------------------------------------------------------------------

 
 
SECTION 10.06. Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract between and among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 5.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
to this Agreement by telecopy or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.
 
SECTION 10.07. Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
SECTION 10.08. Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final and in
whatever currency denominated) at any time held and other indebtedness at any
time owing by such Lender to or for the credit or the account of any Obligor
against any of and all the Obligations of any Obligor now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
Obligations may be unmatured.  The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.  Each Lender agrees to notify the Company and the
Administrative Agent as promptly as practicable after any such set-off and
application made by such Lender, provided that the failure to give such notice
shall not affect the validity of such set-off and application.
 
SECTION 10.09. Governing Law; Jurisdiction; Etc.

 
(a)           Governing Law.  This Agreement shall be construed in accordance
with and governed by the law of the State of New York.
 
(b)           Submission to Jurisdiction.  Each Obligor hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other mariner
provided by law.  Nothing in this Agreement shall affect any right that the
Administrative Agent, the Issuing Lender or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement against any Obligor or
its properties in the courts of any jurisdiction.


 
81

--------------------------------------------------------------------------------

 
 
(c)           Waiver of Venue.  Each Obligor hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section.  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
 
(d)           Appointment of Agent for Service of Process.  Each Subsidiary
Borrower irrevocably designates and appoints the Company as its authorized
agent, to accept and acknowledge on its behalf, service of any and all process
which may be served in any suit, action or proceeding of the nature referred to
in Section 10.09(b) in any federal or New York State court sitting in New York
City.  The Company hereby agrees to accept such appointment by each Subsidiary
Borrower party hereto from time to time and to give such Subsidiary Borrower
prompt notice upon receipt of, and to forward promptly to such Subsidiary
Borrower, all papers served upon the Company pursuant to such appointment.  Said
designation and appointment shall be irrevocable by each such Subsidiary
Borrower until all Loans, all reimbursement obligations, interest thereon and
all other amounts payable by such Subsidiary Borrower hereunder and under the
other Loan Documents shall have been paid in full in accordance with the
provisions hereof and thereof and such Subsidiary Borrower shall have been
terminated as a Borrower hereunder pursuant to Section 2.19.  If the Company
shall cease so to act as such agent, each such Subsidiary Borrower covenants and
agrees to notify the Administrative Agent promptly thereof and to designate
irrevocably and appoint without delay another such agent satisfactory to the
Administrative Agent and to deliver promptly to the Administrative Agent
evidence in writing of such other agent’s acceptance of such appointment.
 
(e)           Service of Process.  Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 10.01.  Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.
 
SECTION 10.10. WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 10.11. Judgment Currency.  This is an international loan transaction in
which the specification of Dollars or any Foreign Currency, as the case may be
(the “Specified  Currency”), and payment in New York City or the country of the
Specified Currency, as the case may be (the “Specified Place”), is of the
essence, and the Specified Currency shall be the currency of account in all
events relating to Loans denominated in the Specified Currency.  The payment
obligations of each Obligor under this Agreement shall not be discharged or
satisfied by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Specified Currency and transfer to the Specified Place under
normal banking procedures does not yield the amount of the Specified Currency at
the Specified Place due hereunder.  If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in the Specified
Currency into another currency (the “Second Currency”), the rate of exchange
that shall be applied shall be the rate at which in accordance with normal
banking procedures the Administrative Agent could purchase the Specified
Currency with the Second Currency on the Business Day next preceding the day on
which such judgment is rendered.  The obligation of each Obligor in respect of
any such sum due from it to the Administrative Agent or any Lender hereunder or
under any other Loan Document (in this Section called an “Entitled Person”)
shall, notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by such Entitled Person of any sum adjudged to be due hereunder in the
Second Currency such Entitled Person may in accordance with normal banking
procedures purchase and transfer to the Specified Place the Specified Currency
with the amount of the Second Currency so adjudged to be due; and each Obligor
hereby, as a separate obligation and notwithstanding any such judgment, agrees
to indemnify such Entitled Person against, and to pay such Entitled Person on
demand, in the Specified Currency, the amount (if any) by which the sum
originally due to such Entitled Person in the Specified Currency hereunder
exceeds the amount of the Specified Currency so purchased and transferred.


 
82

--------------------------------------------------------------------------------

 
 
SECTION 10.12. Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 10.13. Treatment of Certain Information; Confidentiality.
 
(a)           Treatment of Certain Information.  The Borrowers acknowledge that
from time to time the Administrative Agent or any Lender, in connection with the
performance of its duties or the exercise of its rights relating to this
Agreement, may employ the services of one or more subsidiaries or affiliates of
the Administrative Agent or such Lender, as the case may be, and the Company
hereby authorizes each Lender to share any information delivered to such Lender
by the Company and its Subsidiaries pursuant to this Agreement, or in connection
with the decision of such Lender to enter into this Agreement, to any such
subsidiary or affiliate, it being understood that any such subsidiary or
affiliate receiving such information shall be bound by the provisions of
paragraph (b) of this Section as if it were a Lender hereunder.  Such
authorization shall survive the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.
 
(b)           Confidentiality.  Each of the Administrative Agent, the Issuing
Lender and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (i) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors reasonably necessary in connection with this
Agreement (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and will be
provided to such Person upon the understanding that such Information will be
kept confidential), (ii) to the extent requested by any regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iv) to any other party
to this Agreement, (v) in connection with the exercise of any remedies hereunder
or under any other Loan Document or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder, (vi) subject to an agreement in writing containing provisions
substantially the same as those of this paragraph and for the benefit of the
Company, to (a) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(b) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrowers and their respective
obligations, (vii) with the consent of the Company or (viii) to the extent such
Information (A) becomes publicly available other than as a result of a breach of
this paragraph or (B) becomes available to the Administrative Agent, the Issuing
Lender or any Lender on a nonconfidential basis from a source other than an
Obligor not known by such Person to be in breach of a confidentiality agreement;
provided that each Lender shall, unless prohibited by any Requirement of Law and
except in the normal course of bank examinations, use reasonable efforts to
notify the Company of any request or requirement for disclosure of Information
under clause (ii) or (iii) above prior to such disclosure.  For the purposes of
this paragraph, “Information” means all information received from or on behalf
of any Obligor relating to the Company or any of its Subsidiaries or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, the Issuing Lender or any Lender on a
nonconfidential basis prior to disclosure by or on behalf of an Obligor.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.


 
83

--------------------------------------------------------------------------------

 
 
SECTION 10.14. USA PATRIOT Act.  Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), such Lender may be required to obtain,
verify and record information that identifies the Borrowers, which information
includes the names and addresses of the Borrowers and other information that
will allow such Lender to identify the Borrowers in accordance with said Act.
 
SECTION 10.15. Waiver of Immunity.  To the extent that any Subsidiary Borrower
that is a Foreign Subsidiary may be or become entitled to claim for itself or
its property any immunity on the ground of sovereignty or the like from suit,
court jurisdiction, attachment prior to judgment, attachment in aid of execution
of a judgment or execution of a judgment, and to the extent that in any such
jurisdiction there may be attributed such an immunity (whether or not claimed),
such Subsidiary Borrower hereby irrevocably agrees not to claim and hereby
irrevocably waives such immunity with respect to its obligations under this
Agreement.
 
SECTION 10.16. Appointment of Company as Agent.  Each Subsidiary Borrower
designated as a “Borrower” pursuant to Section 2.19, by its acknowledgment to
the Subsidiary Borrower Designation Letter relating to such Subsidiary Borrower,
as applicable:
 
(a)           appoints and authorizes the Company for the purposes of
(i) signing documents deliverable by or on behalf of such Subsidiary Borrower
hereunder or under any other Loan Document, (ii) providing notices to or making
requests of the Administrative Agent, the Issuing Lender or any Lender on behalf
of such Subsidiary Borrower, (iii) receiving notices and documents from the
Administrative Agent, any Issuing Lender or any Lender on behalf of such
Subsidiary Borrower, and (iv) taking any other action on behalf such Subsidiary
Borrower hereunder or under any other Loan Document, in each case to the extent
specifically provided for hereunder or thereunder, and such Subsidiary Borrower
agrees to be irrevocably bound by all such actions being taken on behalf of such
Subsidiary Borrower by the Company and all such notices received by the Company
on behalf of such Subsidiary Borrower; provided that another Person may be
appointed to act in substitution for the Company with the power and authority
granted thereto by such Subsidiary Borrower under this clause (a) so long as
such Person shall have been certified as such in a single writing executed by
such Subsidiary Borrower and delivered to the Administrative Agent;


 
84

--------------------------------------------------------------------------------

 
 
(b)           authorizes the Administrative Agent, the Issuing Lender and each
Lender to treat (i) each document signed by, each notice given or received by,
each document delivered or received by and each request made by the Company on
its behalf and (ii) each other action which specifically provides herein or
therein that the Company acts on behalf, or at the direction, of such Subsidiary
Borrower as if such Subsidiary Borrower (and not the Company) had in fact signed
such document, given or received such notice, delivered or received such
document, made such request or taken such action; and
 
(c)           acknowledges that the Administrative Agent, the Issuing Lender and
each Lender are relying upon the appointments and authorizations set forth in
this Section in connection with the making of their Commitments and credit
extensions hereunder.
 
In the event the Administrative Agent, the Issuing Lender or any Lender
reasonably believes that it has received a conflicting notice or instruction
from the Company and/or its designees, the Administrative Agent, the Issuing
Lender or such Lender may refrain from action upon such notice or instruction
and shall promptly request the Company for clarification regarding such notice
or instruction.
 
SECTION 10.17. Attorney Representation.  If a Dutch Subsidiary Borrower is
represented by an attorney in connection with the signing and/or execution of
the Agreement and/or any other Loan Document it is hereby expressly acknowledged
and accepted by the parties to this Agreement and/or any other Loan Document
that the existence and extent of the attorney's authority and the effects of the
attorney's exercise or purported exercise of his or her authority shall be
governed by the laws of the Netherlands.
 
SECTION 10.18. Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
 
 
85

--------------------------------------------------------------------------------

 
 
SECTION 10.19. No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between such Borrower and its Affiliates, on the one
hand, and the Lenders, on the other hand, (B) such Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) such Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Lenders is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for such Borrower or any of its Affiliates, or any other
Person and (B) no Lender has any obligation to such Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) each of the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of
such Borrower and its Affiliates, and no Lender has any obligation to disclose
any of such interests to such Borrower or its Affiliates.  To the fullest extent
permitted by law, each Borrower hereby waives and releases any claims that it
may have against each of the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
 
[Signature Pages Follow]


 
86

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
 

 
CAMBREX CORPORATION
 
By:
     
Name:
   
Title:



List of Closing Documents
 
 

--------------------------------------------------------------------------------

 
 

 
SUBSIDIARY GUARANTORS
     
CAMBREX CHARLES CITY, INC.
 
CBM TECHNOLOGIES, INC.
     
By:
     
Name:
   
Title:



 
 

--------------------------------------------------------------------------------

 
 

 
LENDERS
     
JPMORGAN CHASE BANK, N.A., individually as a
Lender, as Issuing Lender, as Swingline Lender and as
Administrative Agent
     
By:
     
Name:
   
Title:



 
 

--------------------------------------------------------------------------------

 
 

 
PNC BANK, NATIONAL ASSOCIATION,
individually as a Lender and as a Co-Syndication Agent
 
 
By:
     
Name:
   
Title:



 
 

--------------------------------------------------------------------------------

 
 

 
RBS CITIZENS, N.A., individually as a Lender and as a
Co-Syndication Agent
 
 
By:
     
Name:
   
Title:

 
 

--------------------------------------------------------------------------------